Exhibit 10.3

 

PORTIONS OF HIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. SUCH PORTIONS ARE DESIGNATED “[***].”

 

AMENDMENT NUMBER TWO TO

WAL-MART MASTER LICENSE AGREEMENT

 

THIS AMENDMENT NUMBER TWO TO WAL-MART MASTER LICENSE AGREEMENT (“Agreement”) is
entered into as of the 24th day of June, 2004 by and between Wal-Mart Stores,
Inc., a Delaware corporation, on behalf of itself, or alternatively, where
appropriate, on behalf of, and as authorized agent for, its affiliates, as
designated in the Wal-Mart Master License Agreement (“Licensor”) and PCA
International, Inc.; 815 Matthews-Mint Hill Road, Matthews, NC 28105
(“Licensee”).

 

RECITALS

 

WHEREAS, Licensor and Licensee entered into a License Agreement entitled
Wal-Mart Master License Agreement dated April 4, 2002 and Amendment Number One
to Wal-Mart Master License Agreement on June 17, 2002 (collectively referred to
herein as the “License Agreement”);

 

WHEREAS, at the time of the execution of the License Agreement on April 4, 2002,
certain stores were listed on Attachment A as being in operation on that date;

 

WHEREAS, an attachment containing 43 stores in Michigan was added to the License
Agreement subsequent to April 4, 2002.

 

WHEREAS, in July 2003 it was discovered that store #1645 Waukesha, WI was
inadvertently omitted from the original Attachment A. Store #1635 was added to
Attachment A in July 2003;

 

WHEREAS, the parties desire to attach a complete and correct version of
Attachment A based upon the foregoing;

 

WHEREAS, the parties desire to amend other provisions of the License Agreement
to more accurately reflect the intent of the parties;

 

NOW, THEREFORE, in consideration of the obligations of Licensor and Licensee
under the License Agreement, as amended, and for other good and valuable
consideration, the receipt and sufficiency of which being hereby acknowledged by
the parties, Licensor and Licensee hereby agree as follows:

 

  1. The recitals are true and an integral part of this Agreement.



--------------------------------------------------------------------------------

  2. Paragraph 4. of BASIC PROVISIONS, entitled Licensed Premises shall be
deleted in its entirety and replaced with the following:

 

4. Licensed Premises: The area Licensed by Licensee with the Wal-Mart Store (the
“Store”) as described on the attached Amended Attachment A and the amended
Attachment B. Attachment A has been amended in accordance with the foregoing
recitals. Attachment B has been amended in accordance with the terms of this
Agreement.

 

  3. Paragraph 8. of BASIC PROVISIONS, entitled Lease Term: shall be deleted in
its entirety and shall be replaced with the following:

 

8. License Term – “With respect to the stores shown on Amended Attachment A,
attached hereto and made a part hereof, the license term shall be extended from
the commencement date of each of such stores to June 30, 2012. With respect to
the stores listed in Attachment B, other than stores listed on Amended
Attachment A, for the year 2002 and subsequent years, the license termination
date shall be June 30 of the fifth (5th) year following the commencement year.
This License Agreement shall renew automatically in accordance with Exhibit B.
Reference to the “License Term” shall refer to the original term and any
extensions or renewals thereof.

 

  4. The first sentence of §4.1 shall be deleted in its entirety and shall be
replaced with the following:

 

“Licensee shall pay to Licensor License Fees in respect of Licensee’s Studio
Businesses of [***] of Gross Sales during each month of the Term.”

 

  5. The following definition shall be added as §1.1(o):

 

“(o) best efforts: shall mean efforts that are commercially reasonable.”

 

  6. The second bullet point of §26.21 shall be deleted in its entirety and
replaced with the following:

 

  • “In all new and existing Stores in which space is available for outside
vendors, Licensor shall use its best efforts, but shall not be obligated in any
way, to give [***] to Licensee for the use of such space. However, if the
Licensee develops or acquires other concepts, the Licensee’s priority as to
vestibule space is limited to the exclusive use as set forth in §7.1(a), § 11 of
the Basic Provisions and §1.1(f).

--------------------------------------------------------------------------------

[***] Redacted pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

In all other respects, the Wal-Mart Master License Agreement shall remain in
full force and effect. In the event of a conflict between the Wal-Mart Master
License Agreement and this Agreement, this Agreement shall control.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
pursuant to due authority, all as of the date first above written.

 

LICENSOR: WAL-MART STORES, INC.       LICENSEE: PCA INTERNATIONAL, INC.

By:

 

/s/ Glenn Habern

--------------------------------------------------------------------------------

     

By:

 

/s/ Barry J. Feld

--------------------------------------------------------------------------------

   

Sr. VP–New Business Development

     

Title:

 

Chairman, President & CEO

Attest:

 

/s/ Christian Glass

--------------------------------------------------------------------------------

     

Attest:

 

/s/ J. Robert Wren, Jr.

--------------------------------------------------------------------------------

   

Assistant Secretary

         

Secretary



--------------------------------------------------------------------------------

AMENDED ATTACHMENT A

 

Store

--------------------------------------------------------------------------------

   Lease


--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

   State


--------------------------------------------------------------------------------

   Commencement
Date


--------------------------------------------------------------------------------

   End Date


--------------------------------------------------------------------------------

   Square
Footage


--------------------------------------------------------------------------------

00001

   27233   

ROGERS

   AR    4/4/2002    4/30/2007    300

00002

   27852   

HARRISON

   AR    4/4/2002    4/30/2007    300

00004

   29989   

SILOAM SPRINGS

   AR    4/4/2002    4/30/2007    390

00005

   28371   

CONWAY

   AR    4/4/2002    4/30/2007    300

00008

   28555   

MORRILTON

   AR    4/4/2002    4/30/2007    300

00009

   28608   

SIKESTON

   MO    4/4/2002    4/30/2007    390

00010

   27309   

TAHLEQUAH

   OK    4/4/2002    4/30/2007    300

00011

   27353   

MOUNTAIN HOME

   AR    4/4/2002    4/30/2007    300

00012

   27391   

CLAREMORE

   OK    4/4/2002    4/30/2007    300

00014

   27483   

LEBANON

   MO    4/4/2002    4/30/2007    300

00015

   27529   

WEST PLAINS

   MO    4/4/2002    4/30/2007    98

00016

   27592   

VAN BUREN

   AR    4/4/2002    4/30/2007    390

00017

   27658   

NEOSHO

   MO    4/4/2002    4/30/2007    300

00019

   27793   

POPLAR BLUFF

   MO    4/4/2002    4/30/2007    260

00021

   32157   

SAINT ROBERT

   MO    4/4/2002    4/30/2007    390

00023

   28043   

RUSTON

   LA    4/4/2002    4/30/2007    260

00024

   28082   

JACKSONVILLE

   AR    4/4/2002    4/30/2007    390

00026

   28180   

LEAVENWORTH

   KS    4/4/2002    4/30/2007    180

00028

   30988   

MIAMI

   OK    4/4/2002    4/30/2007    390

00029

   28289   

JEFFERSON CITY

   MO    4/4/2002    4/30/2007    300

00031

   28300   

POTEAU

   OK    4/4/2002    4/30/2007    300

00036

   28317   

PARAGOULD

   AR    4/4/2002    4/30/2007    300

00040

   28331   

MOBERLY

   MO    4/4/2002    4/30/2007    300

00041

   28337   

BARTLESVILLE

   OK    4/4/2002    4/30/2007    260

00043

   28347   

JUNCTION CITY

   KS    4/4/2002    4/30/2007    180

00045

   28352   

JONESBORO

   AR    4/4/2002    4/30/2007    300

00046

   28355   

BOLIVAR

   MO    4/4/2002    4/30/2007    390

00047

   31118   

SALLISAW

   OK    4/4/2002    4/30/2007    390

00048

   28362   

MONETT

   MO    4/4/2002    4/30/2007    85

00052

   28383   

HOT SPRINGS

   AR    4/4/2002    4/30/2007    390

00054

   28393   

SPRINGDALE

   AR    4/4/2002    4/30/2007    300

00058

   28418   

RUSSELLVILLE

   AR    4/4/2002    4/30/2007    85

00059

   28425   

JOPLIN

   MO    4/4/2002    4/30/2007    300

00060

   28433   

TROY

   MO    4/4/2002    4/30/2007    240

00061

   28436   

WARRENSBURG

   MO    4/4/2002    4/30/2007    300

00062

   28444   

BLYTHEVILLE

   AR    4/4/2002    4/30/2007    390

00065

   28464   

SULLIVAN

   MO    4/4/2002    4/30/2007    300

00067

   28479   

MENA

   AR    4/4/2002    4/30/2007    240

00070

   28498   

WEST MEMPHIS

   AR    4/4/2002    4/30/2007    300

00071

   28506   

POCAHONTAS

   AR    4/4/2002    4/30/2007    300



--------------------------------------------------------------------------------

00072

   28512   

PITTSBURG

   KS    4/4/2002    4/30/2007    260

00073

   28519   

SAPULPA

   OK    4/4/2002    4/30/2007    390

00075

   28528   

PINEVILLE

   LA    4/4/2002    4/30/2007    390

00076

   28534   

BERRYVILLE

   AR    4/4/2002    4/30/2007    300

00079

   28550   

JOPLIN

   MO    4/4/2002    4/30/2007    390

00082

   28568   

PERRYVILLE

   MO    4/4/2002    4/30/2007    85

00085

   28583   

BENTON

   AR    4/4/2002    4/30/2007    300

00086

   28587   

SPRINGFIELD

   MO    4/4/2002    4/30/2007    400

00087

   28594   

MINDEN

   LA    4/4/2002    4/30/2007    390

00090

   31593   

GROVE

   OK    4/4/2002    4/30/2007    390

00091

   28615   

FORREST CITY

   AR    4/4/2002    4/30/2007    240

00094

   28632   

MILLINGTON

   TN    4/4/2002    4/30/2007    300

00096

   28641   

HARRISONVILLE

   MO    4/4/2002    4/30/2007    300

00097

   28646   

RIPLEY

   TN    4/4/2002    4/30/2007    300

00099

   28654   

UNION

   MO    4/4/2002    4/30/2007    85

00100

   27310   

BENTONVILLE

   AR    4/4/2002    4/30/2007    300

00101

   27316   

ROLLA

   MO    4/4/2002    4/30/2007    260

00102

   27322   

STUTTGART

   AR    4/4/2002    4/30/2007    85

00103

   27327   

SHAWNEE

   OK    4/4/2002    4/30/2007    98

00105

   27337   

CORINTH

   MS    4/4/2002    4/30/2007    300

00112

   30989   

STARKVILLE

   MS    4/4/2002    4/30/2007    390

00118

   27380   

AMORY

   MS    4/4/2002    4/30/2007    300

00119

   27387   

BATESVILLE

   AR    4/4/2002    4/30/2007    180

00121

   27394   

OKMULGEE

   OK    4/4/2002    4/30/2007    300

00124

   27408   

LITTLE ROCK

   AR    4/4/2002    4/30/2007    390

00125

   27414   

FORT SMITH

   AR    4/4/2002    4/30/2007    390

00126

   27419   

LITTLE ROCK

   AR    4/4/2002    4/30/2007    300

00129

   27431   

ARDMORE

   OK    4/4/2002    4/30/2007    300

00131

   27443   

MT. PLEASANT

   TX    4/4/2002    4/30/2007    180

00137

   27469   

STILLWATER

   OK    4/4/2002    4/30/2007    300

00138

   27476   

SPRINGFIELD

   MO    4/4/2002    4/30/2007    180

00140

   27484   

LUFKIN

   TX    4/4/2002    4/30/2007    180

00141

   27488   

FORT SMITH

   AR    4/4/2002    4/30/2007    300

00143

   27499   

BENTON

   KY    4/4/2002    4/30/2007    525

00144

   27502   

FAYETTEVILLE

   AR    4/4/2002    4/30/2007    300

00147

   27515   

DENISON

   TX    4/4/2002    4/30/2007    300

00148

   27521   

PARIS

   TX    4/4/2002    4/30/2007    300

00150

   27530   

WOODWARD

   OK    4/4/2002    4/30/2007    390

00151

   27536   

MCALESTER

   OK    4/4/2002    4/30/2007    300

00153

   27546   

NEW ALBANY

   MS    4/4/2002    4/30/2007    300

00155

   27555   

SENATOBIA

   MS    4/4/2002    4/30/2007    300

00157

   27571   

SEARCY

   AR    4/4/2002    4/30/2007    300

00159

   27584   

COLUMBIA

   MO    4/4/2002    4/30/2007    390

00162

   27608   

ANADARKO

   OK    4/4/2002    4/30/2007    85

00163

   27613   

NACOGDOCHES

   TX    4/4/2002    4/30/2007    300

00168

   27644   

OWASSO

   OK    4/4/2002    4/30/2007    390



--------------------------------------------------------------------------------

00170

   27659   

NATCHITOCHES

   LA    4/4/2002    4/30/2007    260

00173

   27676   

POTOSI

   MO    4/4/2002    4/30/2007    98

00175

   27687   

COLLIERVILLE

   TN    4/4/2002    4/30/2007    300

00177

   27701   

PARIS

   TN    4/4/2002    4/30/2007    300

00178

   27705   

ALVA

   OK    4/4/2002    4/30/2007    85

00180

   27716   

JACKSONVILLE

   TX    4/4/2002    4/30/2007    240

00182

   31925   

GREENVILLE

   MS    4/4/2002    4/30/2007    390

00184

   27745   

BLUE SPRINGS

   MO    4/4/2002    4/30/2007    525

00185

   27754   

GAINESVILLE

   TX    4/4/2002    4/30/2007    98

00186

   27763   

EL DORADO

   KS    4/4/2002    4/30/2007    98

00188

   27774   

CAPE GIRARDEAU

   MO    4/4/2002    4/30/2007    260

00189

   27783   

KIRKSVILLE

   MO    4/4/2002    4/30/2007    300

00190

   27794   

KENNETT

   MO    4/4/2002    4/30/2007    85

00192

   33627   

COLUMBIA

   TN    4/4/2002    4/30/2007    390

00194

   31926   

BAYTOWN

   TX    4/4/2002    4/30/2007    390

00196

   27827   

CARBONDALE

   IL    4/4/2002    4/30/2007    300

00197

   27835   

MACOMB

   IL    4/4/2002    4/30/2007    180

00201

   31596   

BELLEVILLE

   IL    4/4/2002    4/30/2007    260

00205

   27880   

PHILADELPHIA

   MS    4/4/2002    4/30/2007    240

00206

   27886   

MCKINNEY

   TX    4/4/2002    4/30/2007    180

00211

   27925   

HILLSBORO

   TX    4/4/2002    4/30/2007    85

00212

   27932   

NORMAN

   OK    4/4/2002    4/30/2007    390

00213

   27939   

LITCHFIELD

   IL    4/4/2002    4/30/2007    390

00214

   27948   

JASPER

   TX    4/4/2002    4/30/2007    300

00216

   27960   

MARION

   IL    4/4/2002    4/30/2007    180

00217

   27964   

LEWISVILLE

   TX    4/4/2002    4/30/2007    390

00219

   27976   

SEDALIA

   MO    4/4/2002    4/30/2007    300

00220

   27983   

BURLESON

   TX    4/4/2002    4/30/2007    300

00221

   27992   

YUKON

   OK    4/4/2002    4/30/2007    300

00222

   27997   

SPARTA

   IL    4/4/2002    4/30/2007    525

00224

   28009   

MOUNT VERNON

   IL    4/4/2002    4/30/2007    300

00227

   28026   

EL RENO

   OK    4/4/2002    4/30/2007    85

00228

   28032   

CLEBURNE

   TX    4/4/2002    4/30/2007    300

00231

   28047   

ADA

   OK    4/4/2002    4/30/2007    300

00234

   28062   

KANSAS CITY

   MO    4/4/2002    4/30/2007    180

00236

   28069   

CROCKETT

   TX    4/4/2002    4/30/2007    85

00239

   28081   

KOSCIUSKO

   MS    4/4/2002    4/30/2007    85

00241

   28088   

PINE BLUFF

   AR    4/4/2002    4/30/2007    180

00242

   28090   

PAOLA

   KS    4/4/2002    4/30/2007    85

00251

   28126   

MINEOLA

   TX    4/4/2002    4/30/2007    300

00253

   28135   

JERSEYVILLE

   IL    4/4/2002    4/30/2007    300

00256

   28157   

GLEN CARBON

   IL    4/4/2002    4/30/2007    216

00258

   28168   

TUPELO

   MS    4/4/2002    4/30/2007    300

00259

   33029   

ROCKWALL

   TX    4/4/2002    4/30/2007    260

00260

   28181   

WAXAHACHIE

   TX    4/4/2002    4/30/2007    300

00261

   31586   

HOT SPRINGS

   AR    4/4/2002    4/30/2007    390



--------------------------------------------------------------------------------

00264

   28201   

DICKSON

   TN    4/4/2002    4/30/2007    300

00265

   28206   

TERRELL

   TX    4/4/2002    4/30/2007    300

00266

   28209   

SOUTHLAKE

   TX    4/4/2002    4/30/2007    260

00267

   28215   

WEBB CITY

   MO    4/4/2002    4/30/2007    85

00269

   28221   

LAWTON

   OK    4/4/2002    4/30/2007    300

00272

   31119   

FRANKLIN

   TN    4/4/2002    4/30/2007    390

00275

   28241   

LIVINGSTON

   TX    4/4/2002    4/30/2007    300

00277

   28247   

MOORE

   OK    4/4/2002    4/30/2007    240

00278

   28249   

SHREVEPORT

   LA    4/4/2002    4/30/2007    300

00284

   28275   

MANSFIELD

   TX    4/4/2002    4/30/2007    390

00285

   28280   

HUNTSVILLE

   TX    4/4/2002    4/30/2007    300

00287

   28284   

JASPER

   AL    4/4/2002    4/30/2007    300

00295

   28295   

EUREKA

   MO    4/4/2002    4/30/2007    85

00297

   28296   

PORTER

   TX    4/4/2002    4/30/2007    390

00299

   28297   

BOWLING GREEN

   KY    4/4/2002    4/30/2007    300

00301

   28298   

GADSDEN

   AL    4/4/2002    4/30/2007    180

00307

   28299   

WEST MONROE

   LA    4/4/2002    4/30/2007    300

00308

   31120   

MANCHESTER

   TN    4/4/2002    4/30/2007    525

00309

   31121   

ABBEVILLE

   LA    4/4/2002    4/30/2007    390

00310

   28301   

CROWLEY

   LA    4/4/2002    4/30/2007    300

00314

   28302   

FAYETTEVILLE

   TN    4/4/2002    4/30/2007    300

00319

   28303   

RAYMORE

   MO    4/4/2002    4/30/2007    390

00321

   28304   

BRENHAM

   TX    4/4/2002    4/30/2007    85

00322

   28305   

BRYAN

   TX    4/4/2002    4/30/2007    300

00329

   28306   

ANNISTON

   AL    4/4/2002    4/30/2007    180

00330

   28307   

VICTORIA

   TX    4/4/2002    4/30/2007    240

00331

   28308   

SULPHUR

   LA    4/4/2002    4/30/2007    300

00332

   28309   

HUNTSVILLE

   AL    4/4/2002    4/30/2007    300

00335

   28310   

JACKSON

   TN    4/4/2002    4/30/2007    300

00343

   28311   

TAYLORVILLE

   IL    4/4/2002    4/30/2007    525

00345

   28312   

PALESTINE

   TX    4/4/2002    4/30/2007    300

00348

   28313   

MONTICELLO

   AR    4/4/2002    4/30/2007    300

00355

   28314   

OPELIKA

   AL    4/4/2002    4/30/2007    180

00356

   28315   

AUBURN

   AL    4/4/2002    4/30/2007    390

00359

   28316   

FAYETTEVILLE

   AR    4/4/2002    4/30/2007    300

00365

   28318   

PEARL

   MS    4/4/2002    4/30/2007    390

00366

   32853   

MADISONVILLE

   TN    4/4/2002    4/30/2007    525

00371

   28319   

GRANBURY

   TX    4/4/2002    4/30/2007    300

00372

   28320   

DODGE CITY

   KS    4/4/2002    4/30/2007    300

00376

   28321   

BOSSIER CITY

   LA    4/4/2002    4/30/2007    300

00381

   28322   

COPPERAS COVE

   TX    4/4/2002    4/30/2007    300

00382

   28323   

OTTAWA

   KS    4/4/2002    4/30/2007    300

00386

   28324   

JENNINGS

   LA    4/4/2002    4/30/2007    300

00389

   28325   

EDMOND

   OK    4/4/2002    4/30/2007    260

00391

   28326   

TUPELO

   MS    4/4/2002    4/30/2007    300

00395

   28327   

MISSION

   TX    4/4/2002    4/30/2007    300



--------------------------------------------------------------------------------

00396

   28328   

ANDERSON

   SC    4/4/2002    4/30/2007    300

00397

   28329   

MCALLEN

   TX    4/4/2002    4/30/2007    390

00398

   28330   

LONGVIEW

   TX    4/4/2002    4/30/2007    300

00400

   28332   

CONROE

   TX    4/4/2002    4/30/2007    300

00404

   28333   

SAN MARCOS

   TX    4/4/2002    4/30/2007    300

00405

   28334   

LEESVILLE

   LA    4/4/2002    4/30/2007    390

00406

   28335   

SMYRNA

   TN    4/4/2002    4/30/2007    300

00407

   28336   

KILLEEN

   TX    4/4/2002    4/30/2007    390

00408

   33457   

PORT ARTHUR

   TX    4/4/2002    4/30/2007    390

00410

   32854   

MURRAY

   KY    4/4/2002    4/30/2007    525

00412

   31595   

ATHENS

   TX    4/4/2002    4/30/2007    390

00417

   28338   

SULPHUR SPRINGS

   TX    4/4/2002    4/30/2007    300

00420

   28339   

WICHITA FALLS

   TX    4/4/2002    4/30/2007    390

00421

   28340   

DECATUR

   TX    4/4/2002    4/30/2007    300

00423

   28341   

PELHAM

   AL    4/4/2002    4/30/2007    180

00424

   28342   

CLANTON

   AL    4/4/2002    4/30/2007    240

00426

   28343   

THE COLONY

   TX    4/4/2002    4/30/2007    390

00427

   28344   

GREENVILLE

   TX    4/4/2002    4/30/2007    260

00428

   28345   

ZACHARY

   LA    4/4/2002    4/30/2007    85

00429

   28346   

EDINBURG

   TX    4/4/2002    4/30/2007    300

00431

   28348   

PADUCAH

   KY    4/4/2002    4/30/2007    300

00434

   28349   

HUNTSVILLE

   AL    4/4/2002    4/30/2007    300

00442

   28350   

KINGSVILLE

   TX    4/4/2002    4/30/2007    300

00448

   28351   

SHREVEPORT

   LA    4/4/2002    4/30/2007    390

00450

   28353   

SHREVEPORT

   LA    4/4/2002    4/30/2007    390

00452

   28354   

MCALLEN

   TX    4/4/2002    4/30/2007    260

00456

   31122   

BROWNSVILLE

   TX    4/4/2002    4/30/2007    390

00462

   31592   

ALVIN

   TX    4/4/2002    4/30/2007    390

00464

   28356   

CORPUS CHRISTI

   TX    4/4/2002    4/30/2007    240

00468

   33454   

TEXARKANA

   AR    4/4/2002    4/30/2007    390

00470

   28357   

CORPUS CHRISTI

   TX    4/4/2002    4/30/2007    400

00471

   28358   

LANCASTER

   TX    4/4/2002    4/30/2007    390

00472

   28359   

BROKEN ARROW

   OK    4/4/2002    4/30/2007    390

00475

   28360   

ROUND ROCK

   TX    4/4/2002    4/30/2007    300

00479

   28361   

ALTUS

   OK    4/4/2002    4/30/2007    300

00481

   28363   

MATTOON

   IL    4/4/2002    4/30/2007    98

00483

   28364   

PRATTVILLE

   AL    4/4/2002    4/30/2007    300

00484

   28365   

LAWRENCE

   KS    4/4/2002    4/30/2007    180

00489

   28366   

HAMMOND

   LA    4/4/2002    4/30/2007    300

00491

   28367   

PADUCAH

   KY    4/4/2002    4/30/2007    300

00492

   28368   

VINCENNES

   IN    4/4/2002    4/30/2007    300

00494

   28369   

NEWNAN

   GA    4/4/2002    4/30/2007    300

00495

   28370   

COLUMBUS

   MS    4/4/2002    4/30/2007    390

00500

   28372   

EL PASO

   TX    4/4/2002    4/30/2007    390

00501

   28373   

LAUREL

   MS    4/4/2002    4/30/2007    390

00504

   28374   

GALVESTON

   TX    4/4/2002    4/30/2007    260



--------------------------------------------------------------------------------

00508

   28375   

KERRVILLE

   TX    4/4/2002    4/30/2007    300

00510

   28376   

GAINESVILLE

   GA    4/4/2002    4/30/2007    300

00512

   28377   

EL PASO

   TX    4/4/2002    4/30/2007    180

00513

   28378   

BIG SPRING

   TX    4/4/2002    4/30/2007    300

00514

   28379   

AIKEN

   SC    4/4/2002    4/30/2007    300

00515

   28380   

MURPHY

   NC    4/4/2002    4/30/2007    390

00516

   28381   

GUN BARREL CITY

   TX    4/4/2002    4/30/2007    300

00518

   28382   

CANTON

   GA    4/4/2002    4/30/2007    300

00520

   33458   

WINDER

   GA    4/4/2002    4/30/2007    390

00526

   28384   

LOUISVILLE

   KY    4/4/2002    4/30/2007    300

00528

   28385   

BRADENTON

   FL    4/4/2002    4/30/2007    300

00530

   28386   

EL DORADO

   AR    4/4/2002    4/30/2007    300

00531

   28677   

LAFAYETTE

   LA    4/4/2002    4/30/2007    390

00532

   28387   

GONZALES

   LA    4/4/2002    4/30/2007    390

00533

   28388   

NEW IBERIA

   LA    4/4/2002    4/30/2007    390

00534

   28389   

LAFAYETTE

   LA    4/4/2002    4/30/2007    390

00535

   30446   

ABILENE

   TX    4/4/2002    4/30/2007    260

00537

   28391   

ODESSA

   TX    4/4/2002    4/30/2007    300

00539

   28392   

ALEXANDRIA

   LA    4/4/2002    4/30/2007    390

00540

   28394   

BAYOU VISTA

   LA    4/4/2002    4/30/2007    300

00541

   28395   

COVINGTON

   LA    4/4/2002    4/30/2007    300

00542

   28396   

HOUMA

   LA    4/4/2002    4/30/2007    240

00543

   28397   

OPELOUSAS

   LA    4/4/2002    4/30/2007    300

00544

   28398   

MIDWEST CITY

   OK    4/4/2002    4/30/2007    180

00546

   28399   

RICHMOND

   TX    4/4/2002    4/30/2007    260

00547

   28400   

PLANT CITY

   FL    4/4/2002    4/30/2007    300

00548

   28401   

LAWRENCEVILLE

   GA    4/4/2002    4/30/2007    300

00549

   33459   

HOBBS

   NM    4/4/2002    4/30/2007    390

00553

   28402   

SLIDELL

   LA    4/4/2002    4/30/2007    180

00555

   30447   

DUBLIN

   GA    4/4/2002    4/30/2007    400

00556

   28404   

WAYCROSS

   GA    4/4/2002    4/30/2007    300

00557

   28405   

EMPORIA

   KS    4/4/2002    4/30/2007    390

00558

   28406   

SALINA

   KS    4/4/2002    4/30/2007    390

00559

   28407   

MUSCATINE

   IA    4/4/2002    4/30/2007    300

00560

   28408   

ST. JOSEPH

   MO    4/4/2002    4/30/2007    260

00562

   28409   

LEEDS

   AL    4/4/2002    4/30/2007    525

00563

   31123   

ORANGE CITY

   FL    4/4/2002    4/30/2007    390

00564

   28410   

OKLAHOMA CITY

   OK    4/4/2002    4/30/2007    390

00571

   33460   

GEORGETOWN

   KY    4/4/2002    4/30/2007    390

00573

   28411   

LEES SUMMIT

   MO    4/4/2002    4/30/2007    390

00574

   28412   

SURFSIDE BEACH

   SC    4/4/2002    4/30/2007    300

00575

   28413   

WOODSTOCK

   GA    4/4/2002    4/30/2007    180

00576

   28414   

TULSA

   OK    4/4/2002    4/30/2007    300

00577

   28415   

OLATHE

   KS    4/4/2002    4/30/2007    390

00578

   28416   

SEVIERVILLE

   TN    4/4/2002    4/30/2007    300

00579

   28417   

ST. AUGUSTINE

   FL    4/4/2002    4/30/2007    300



--------------------------------------------------------------------------------

00581

   28419   

MARSHALLTOWN

   IA    4/4/2002    4/30/2007    180

00582

   28420   

PORT ORANGE

   FL    4/4/2002    4/30/2007    390

00585

   28421   

ROCK HILL

   SC    4/4/2002    4/30/2007    300

00586

   28422   

CONWAY

   SC    4/4/2002    4/30/2007    390

00589

   28424   

LOUISVILLE

   KY    4/4/2002    4/30/2007    390

00590

   28426   

FT. WORTH

   TX    4/4/2002    4/30/2007    180

00592

   28427   

DERBY

   KS    4/4/2002    4/30/2007    300

00594

   28428   

FAYETTEVILLE

   GA    4/4/2002    4/30/2007    300

00595

   28429   

HARLINGEN

   TX    4/4/2002    4/30/2007    300

00597

   28430   

HOUSTON

   TX    4/4/2002    4/30/2007    390

00598

   28431   

KEARNEY

   NE    4/4/2002    4/30/2007    300

00599

   28432   

KINGSPORT

   TN    4/4/2002    4/30/2007    300

00603

   28434   

PEKIN

   IL    4/4/2002    4/30/2007    98

00608

   28435   

MIDLAND

   TX    4/4/2002    4/30/2007    300

00609

   33628   

HANNIBAL

   MO    4/4/2002    4/30/2007    390

00610

   28437   

STEPHENVILLE

   TX    4/4/2002    4/30/2007    300

00611

   28438   

ROSWELL

   NM    4/4/2002    4/30/2007    180

00613

   28439   

ORMOND BEACH

   FL    4/4/2002    4/30/2007    390

00614

   28440   

LAGRANGE

   GA    4/4/2002    4/30/2007    98

00615

   28441   

CARTERSVILLE

   GA    4/4/2002    4/30/2007    300

00616

   28442   

ORANGEBURG

   SC    4/4/2002    4/30/2007    300

00618

   28443   

HIRAM

   GA    4/4/2002    4/30/2007    300

00620

   28445   

BRISTOL

   TN    4/4/2002    4/30/2007    180

00622

   28446   

OKLAHOMA CITY

   OK    4/4/2002    4/30/2007    390

00623

   28447   

NORTH FORT MYERS

   FL    4/4/2002    4/30/2007    300

00624

   28448   

NEWBERRY

   SC    4/4/2002    4/30/2007    525

00628

   28449   

SUMMERVILLE

   SC    4/4/2002    4/30/2007    390

00630

   28450   

FLORENCE

   SC    4/4/2002    4/30/2007    180

00631

   28451   

EASLEY

   SC    4/4/2002    4/30/2007    260

00633

   28452   

KEWANEE

   IL    4/4/2002    4/30/2007    400

00634

   28453   

CAMDEN

   SC    4/4/2002    4/30/2007    390

00635

   28454   

SAVANNAH

   GA    4/4/2002    4/30/2007    390

00638

   28455   

GAFFNEY

   SC    4/4/2002    4/30/2007    390

00639

   28456   

BRUNSWICK

   GA    4/4/2002    4/30/2007    300

00640

   28457   

GREENVILLE

   SC    4/4/2002    4/30/2007    390

00641

   28458   

GREENVILLE

   SC    4/4/2002    4/30/2007    390

00643

   28459   

MYRTLE BEACH

   SC    4/4/2002    4/30/2007    390

00644

   28460   

ANDERSON

   SC    4/4/2002    4/30/2007    390

00645

   28461   

NORFOLK

   NE    4/4/2002    4/30/2007    300

00648

   28462   

SAINT CHARLES

   MO    4/4/2002    4/30/2007    216

00649

   28463   

TITUSVILLE

   FL    4/4/2002    4/30/2007    240

00651

   28465   

BEAUMONT

   TX    4/4/2002    4/30/2007    300

00652

   28466   

GARDEN CITY

   KS    4/4/2002    4/30/2007    300

00653

   28467   

HOPKINSVILLE

   KY    4/4/2002    4/30/2007    300

00655

   28468   

MADISONVILLE

   KY    4/4/2002    4/30/2007    300



--------------------------------------------------------------------------------

00657

   28469   

COOKEVILLE

   TN    4/4/2002    4/30/2007    300

00659

   28470   

NASHVILLE

   TN    4/4/2002    4/30/2007    390

00660

   28471   

MUSCLE SHOALS

   AL    4/4/2002    4/30/2007    300

00661

   28472   

ATHENS

   AL    4/4/2002    4/30/2007    300

00662

   28473   

DECATUR

   AL    4/4/2002    4/30/2007    390

00664

   28474   

HAYS

   KS    4/4/2002    4/30/2007    390

00665

   28475   

CAMPBELLSVILLE

   KY    4/4/2002    4/30/2007    300

00666

   28476   

SEBRING

   FL    4/4/2002    4/30/2007    390

00668

   28477   

MC MINNVILLE

   TN    4/4/2002    4/30/2007    300

00669

   28478   

DALTON

   GA    4/4/2002    4/30/2007    300

00670

   28480   

CULLMAN

   AL    4/4/2002    4/30/2007    300

00671

   28481   

LEBANON

   TN    4/4/2002    4/30/2007    300

00672

   28482   

ALCOA

   TN    4/4/2002    4/30/2007    300

00673

   28483   

CLARKSVILLE

   TN    4/4/2002    4/30/2007    300

00674

   28484   

GALLATIN

   TN    4/4/2002    4/30/2007    300

00675

   28485   

UNION CITY

   TN    4/4/2002    4/30/2007    300

00676

   31124   

ROCKWOOD

   TN    4/4/2002    4/30/2007    390

00678

   28486   

NEWPORT

   TN    4/4/2002    4/30/2007    300

00680

   28487   

GREENEVILLE

   TN    4/4/2002    4/30/2007    180

00682

   28488   

MURFREESBORO

   TN    4/4/2002    4/30/2007    260

00683

   28489   

LAWRENCEBURG

   TN    4/4/2002    4/30/2007    300

00685

   31927   

MORRISTOWN

   TN    4/4/2002    4/30/2007    390

00687

   28490   

CROSSVILLE

   TN    4/4/2002    4/30/2007    300

00689

   28491   

SOMERSET

   KY    4/4/2002    4/30/2007    390

00690

   28492   

ELIZABETHTON

   TN    4/4/2002    4/30/2007    98

00691

   28493   

FORT PAYNE

   AL    4/4/2002    4/30/2007    300

00692

   28494   

DANVILLE

   KY    4/4/2002    4/30/2007    300

00693

   28495   

JACKSON

   KY    4/4/2002    4/30/2007    216

00695

   28496   

MADISON

   TN    4/4/2002    4/30/2007    180

00697

   31362   

OCALA

   FL    4/4/2002    4/30/2007    390

00698

   28497   

CLEVELAND

   TN    4/4/2002    4/30/2007    240

00700

   28499   

SELMA

   AL    4/4/2002    4/30/2007    300

00701

   28500   

OWENSBORO

   KY    4/4/2002    4/30/2007    300

00702

   28501   

WINCHESTER

   KY    4/4/2002    4/30/2007    300

00703

   28502   

TOMBALL

   TX    4/4/2002    4/30/2007    390

00705

   28503   

MOUNT DORA

   FL    4/4/2002    4/30/2007    180

00708

   28504   

VICKSBURG

   MS    4/4/2002    4/30/2007    390

00709

   28505   

ELIZABETHTOWN

   KY    4/4/2002    4/30/2007    300

00711

   28507   

GLASGOW

   KY    4/4/2002    4/30/2007    180

00712

   28508   

SCOTTSBORO

   AL    4/4/2002    4/30/2007    390

00714

   28509   

WEST HELENA

   AR    4/4/2002    4/30/2007    85

00715

   28510   

TUSCALOOSA

   AL    4/4/2002    4/30/2007    300

00719

   28511   

RICHMOND

   KY    4/4/2002    4/30/2007    300

00720

   28513   

FRANKFORT

   KY    4/4/2002    4/30/2007    300

00721

   28514   

PORT CHARLOTTE

   FL    4/4/2002    4/30/2007    300

00723

   28515   

TROY

   AL    4/4/2002    4/30/2007    390



--------------------------------------------------------------------------------

00724

   28516   

JEFFERSON CITY

   TN    4/4/2002    4/30/2007    240

00725

   28517   

HAINES CITY

   FL    4/4/2002    4/30/2007    390

00726

   28518   

ALEXANDER CITY

   AL    4/4/2002    4/30/2007    300

00730

   28520   

SYLACAUGA

   AL    4/4/2002    4/30/2007    300

00734

   28521   

ENTERPRISE

   AL    4/4/2002    4/30/2007    300

00735

   28522   

WINCHESTER

   TN    4/4/2002    4/30/2007    85

00739

   28523   

MIDDLESBORO

   KY    4/4/2002    4/30/2007    300

00741

   28524   

LENOIR CITY

   TN    4/4/2002    4/30/2007    390

00742

   32163   

KINGSPORT

   TN    4/4/2002    4/30/2007    390

00743

   28525   

OKLAHOMA CITY

   OK    4/4/2002    4/30/2007    300

00745

   28526   

STOCKBRIDGE

   GA    4/4/2002    4/30/2007    300

00746

   28527   

TEMPLE

   TX    4/4/2002    4/30/2007    390

00748

   30445   

NEWTON

   IA    4/4/2002    4/30/2007    525

00752

   28529   

PASADENA

   TX    4/4/2002    4/30/2007    180

00754

   28530   

STATESBORO

   GA    4/4/2002    4/30/2007    300

00755

   28531   

AMARILLO

   TX    4/4/2002    4/30/2007    240

00757

   28532   

PLEASANTON

   TX    4/4/2002    4/30/2007    390

00758

   28533   

AMERICUS

   GA    4/4/2002    4/30/2007    300

00764

   28535   

BESSEMER

   AL    4/4/2002    4/30/2007    300

00765

   28536   

SAN ANTONIO

   TX    4/4/2002    4/30/2007    390

00766

   28537   

FLORENCE

   AL    4/4/2002    4/30/2007    300

00767

   28538   

LAKE CITY

   FL    4/4/2002    4/30/2007    300

00768

   28539   

KATY

   TX    4/4/2002    4/30/2007    390

00769

   28540   

VENICE

   FL    4/4/2002    4/30/2007    300

00772

   28541   

HOUSTON

   TX    4/4/2002    4/30/2007    180

00774

   28542   

COLUMBUS

   NE    4/4/2002    4/30/2007    400

00776

   28543   

FREMONT

   NE    4/4/2002    4/30/2007    300

00777

   28544   

WEST ORANGE

   TX    4/4/2002    4/30/2007    300

00779

   28545   

LAKELAND

   FL    4/4/2002    4/30/2007    180

00781

   28546   

MARBLE FALLS

   TX    4/4/2002    4/30/2007    300

00786

   28547   

DEKALB

   IL    4/4/2002    4/30/2007    300

00787

   28548   

RIVERDALE

   GA    4/4/2002    4/30/2007    180

00789

   28549   

MESQUITE

   TX    4/4/2002    4/30/2007    390

00790

   28551   

MCCOOK

   NE    4/4/2002    4/30/2007    85

00794

   28552   

HUTCHINSON

   KS    4/4/2002    4/30/2007    180

00797

   28553   

W BURLINGTON

   IA    4/4/2002    4/30/2007    300

00799

   28554   

LIBERAL

   KS    4/4/2002    4/30/2007    390

00800

   28556   

LEESBURG

   FL    4/4/2002    4/30/2007    390

00801

   28557   

MARYVILLE

   MO    4/4/2002    4/30/2007    525

00805

   32680   

FENTON

   MO    4/4/2002    4/30/2007    390

00806

   28558   

LAS CRUCES

   NM    4/4/2002    4/30/2007    300

00807

   28559   

RICHLAND HILLS

   TX    4/4/2002    4/30/2007    390

00808

   28560   

LAKE JACKSON

   TX    4/4/2002    4/30/2007    300

00809

   28561   

OXFORD

   AL    4/4/2002    4/30/2007    300

00813

   28562   

BROWNWOOD

   TX    4/4/2002    4/30/2007    300

00814

   28563   

OKEECHOBEE

   FL    4/4/2002    4/30/2007    390



--------------------------------------------------------------------------------

00816

   30472   

BROOKHAVEN

   MS    4/4/2002    4/30/2007    260

00817

   28565   

KISSIMMEE

   FL    4/4/2002    4/30/2007    300

00818

   28566   

PANAMA CITY BEACH

   FL    4/4/2002    4/30/2007    390

00819

   28567   

CAPE CORAL

   FL    4/4/2002    4/30/2007    300

00821

   28569   

CLOVIS

   NM    4/4/2002    4/30/2007    390

00822

   28570   

AMARILLO

   TX    4/4/2002    4/30/2007    240

00823

   28571   

PONCA CITY

   OK    4/4/2002    4/30/2007    300

00824

   28572   

ALBUQUERQUE

   NM    4/4/2002    4/30/2007    260

00826

   28573   

FARMINGTON

   NM    4/4/2002    4/30/2007    180

00827

   28574   

CANTON

   TX    4/4/2002    4/30/2007    240

00828

   28575   

PLAINFIELD

   IN    4/4/2002    4/30/2007    260

00829

   28576   

SANTA FE

   NM    4/4/2002    4/30/2007    180

00831

   28577   

ALBUQUERQUE

   NM    4/4/2002    4/30/2007    180

00835

   28578   

ALBUQUERQUE

   NM    4/4/2002    4/30/2007    180

00836

   30986   

ST. MARYS

   GA    4/4/2002    4/30/2007    390

00842

   28579   

PUEBLO

   CO    4/4/2002    4/30/2007    390

00844

   28580   

MORRIS

   IL    4/4/2002    4/30/2007    390

00848

   28581   

SOUTHAVEN

   MS    4/4/2002    4/30/2007    390

00849

   28582   

SPRING

   TX    4/4/2002    4/30/2007    390

00850

   28584   

ALBUQUERQUE

   NM    4/4/2002    4/30/2007    260

00853

   28585   

MOBILE

   AL    4/4/2002    4/30/2007    300

00857

   33642   

SANFORD

   FL    4/4/2002    4/30/2007    390

00859

   28586   

LAKE WALES

   FL    4/4/2002    4/30/2007    390

00861

   28588   

LUBBOCK

   TX    4/4/2002    4/30/2007    300

00862

   28589   

HINESVILLE

   GA    4/4/2002    4/30/2007    390

00864

   28590   

VIDALIA

   GA    4/4/2002    4/30/2007    390

00865

   28591   

NEW BRAUNFELS

   TX    4/4/2002    4/30/2007    300

00866

   28592   

MOBILE

   AL    4/4/2002    4/30/2007    300

00868

   28593   

CARLSBAD

   NM    4/4/2002    4/30/2007    390

00869

   31355   

ALAMOSA

   CO    4/4/2002    4/30/2007    390

00870

   28595   

JASPER

   IN    4/4/2002    4/30/2007    390

00874

   28596   

NATCHEZ

   MS    4/4/2002    4/30/2007    300

00875

   28597   

RIDGELAND

   MS    4/4/2002    4/30/2007    180

00877

   28598   

MONROE

   NC    4/4/2002    4/30/2007    390

00878

   28599   

CUMMING

   GA    4/4/2002    4/30/2007    300

00880

   28600   

IRVING

   TX    4/4/2002    4/30/2007    180

00881

   28601   

LEXINGTON

   SC    4/4/2002    4/30/2007    300

00882

   33629   

PRAIRIE DU CHIEN

   WI    4/4/2002    4/30/2007    390

00886

   28602   

FORT DODGE

   IA    4/4/2002    4/30/2007    390

00889

   28603   

THOMASVILLE

   GA    4/4/2002    4/30/2007    300

00890

   28604   

ORLANDO

   FL    4/4/2002    4/30/2007    390

00891

   28605   

STERLING

   IL    4/4/2002    4/30/2007    390

00892

   28606   

ANKENY

   IA    4/4/2002    4/30/2007    390

00896

   31850   

GRAND PRAIRIE

   TX    4/4/2002    4/30/2007    390

00899

   28607   

VALDOSTA

   GA    4/4/2002    4/30/2007    180



--------------------------------------------------------------------------------

00901

   28609   

SEGUIN

   TX    4/4/2002    4/30/2007    300

00902

   31591   

GREENCASTLE

   IN    4/4/2002    4/30/2007    390

00903

   28610   

JACKSON

   MS    4/4/2002    4/30/2007    300

00904

   28611   

FOLEY

   AL    4/4/2002    4/30/2007    300

00905

   28612   

LONGMONT

   CO    4/4/2002    4/30/2007    180

00906

   28613   

GALLUP

   NM    4/4/2002    4/30/2007    390

00908

   28614   

ORLANDO

   FL    4/4/2002    4/30/2007    390

00912

   28616   

NEW ORLEANS

   LA    4/4/2002    4/30/2007    180

00915

   28617   

STAFFORD

   TX    4/4/2002    4/30/2007    390

00916

   30098   

HATTIESBURG

   MS    4/4/2002    4/30/2007    390

00918

   28619   

MARSHALL

   TX    4/4/2002    4/30/2007    240

00919

   28620   

FORT WALTON BEACH

   FL    4/4/2002    4/30/2007    390

00922

   28621   

CORYDON

   IN    4/4/2002    4/30/2007    240

00923

   28622   

NOBLESVILLE

   IN    4/4/2002    4/30/2007    390

00924

   28623   

STERLING

   CO    4/4/2002    4/30/2007    300

00927

   28624   

PLAINVIEW

   TX    4/4/2002    4/30/2007    180

00929

   28625   

PORT ST LUCIE

   FL    4/4/2002    4/30/2007    180

00930

   28626   

MONTGOMERY

   AL    4/4/2002    4/30/2007    390

00931

   28627   

VERO BEACH

   FL    4/4/2002    4/30/2007    300

00934

   28628   

DAPHNE

   AL    4/4/2002    4/30/2007    300

00935

   28629   

DENHAM SPRINGS

   LA    4/4/2002    4/30/2007    390

00936

   32153   

EFFINGHAM

   IL    4/4/2002    4/30/2007    390

00937

   28630   

KENNESAW

   GA    4/4/2002    4/30/2007    180

00938

   32681   

MONTGOMERY

   AL    4/4/2002    4/30/2007    390

00939

   28631   

WACO

   TX    4/4/2002    4/30/2007    390

00940

   28633   

WHITE SETTLEMENT

   TX    4/4/2002    4/30/2007    180

00944

   28634   

CRESTVIEW

   FL    4/4/2002    4/30/2007    300

00945

   28635   

LUBBOCK

   TX    4/4/2002    4/30/2007    300

00947

   28636   

SHERMAN

   TX    4/4/2002    4/30/2007    240

00948

   28637   

HICKORY

   NC    4/4/2002    4/30/2007    180

00950

   28638   

MEMPHIS

   TN    4/4/2002    4/30/2007    300

00952

   28639   

MOULTRIE

   GA    4/4/2002    4/30/2007    85

00955

   28640   

APOPKA

   FL    4/4/2002    4/30/2007    390

00963

   28642   

WEATHERFORD

   TX    4/4/2002    4/30/2007    240

00964

   28643   

EL PASO

   TX    4/4/2002    4/30/2007    390

00966

   28644   

CORTEZ

   CO    4/4/2002    4/30/2007    390

00969

   28645   

GULFPORT

   MS    4/4/2002    4/30/2007    300

00970

   28647   

PICAYUNE

   MS    4/4/2002    4/30/2007    300

00972

   28648   

LAKE WORTH

   TX    4/4/2002    4/30/2007    390

00973

   28649   

FT. PIERCE

   FL    4/4/2002    4/30/2007    390

00974

   28650   

PALM BAY

   FL    4/4/2002    4/30/2007    390

00975

   28651   

DURANT

   OK    4/4/2002    4/30/2007    98

00981

   32682   

MERIDIAN

   MS    4/4/2002    4/30/2007    390

00984

   28652   

CASTLE ROCK

   CO    4/4/2002    4/30/2007    390



--------------------------------------------------------------------------------

00987

   28653   

FORT MYERS

   FL    4/4/2002    4/30/2007    300

00990

   28655   

PACE

   FL    4/4/2002    4/30/2007    390

00992

   28656   

TULSA

   OK    4/4/2002    4/30/2007    300

00994

   30985   

NEW PORT RICHEY

   FL    4/4/2002    4/30/2007    390

00995

   28657   

FRANKLIN

   IN    4/4/2002    4/30/2007    300

01001

   27311   

PUEBLO

   CO    4/4/2002    4/30/2007    300

01003

   27312   

PLANO

   IL    4/4/2002    4/30/2007    300

01004

   27313   

BRADENTON

   FL    4/4/2002    4/30/2007    300

01006

   27314   

CORDELE

   GA    4/4/2002    4/30/2007    85

01007

   27315   

RICHLAND CENTER

   WI    4/4/2002    4/30/2007    525

01011

   27317   

RINCON

   GA    4/4/2002    4/30/2007    85

01014

   27318   

INDEPENDENCE

   MO    4/4/2002    4/30/2007    180

01015

   27319   

EL PASO

   TX    4/4/2002    4/30/2007    390

01016

   27320   

THIBODAUX

   LA    4/4/2002    4/30/2007    390

01019

   27321   

CANON CITY

   CO    4/4/2002    4/30/2007    390

01023

   27323   

GALAX

   VA    4/4/2002    4/30/2007    390

01025

   27324   

MCCOMB

   MS    4/4/2002    4/30/2007    390

01027

   27325   

CONCORD

   NC    4/4/2002    4/30/2007    390

01028

   27326   

EAST PEORIA

   IL    4/4/2002    4/30/2007    390

01030

   27328   

LANCASTER

   SC    4/4/2002    4/30/2007    390

01033

   27329   

SEYMOUR

   IN    4/4/2002    4/30/2007    300

01034

   27330   

SHELBY

   NC    4/4/2002    4/30/2007    390

01035

   27331   

SPARTANBURG

   SC    4/4/2002    4/30/2007    180

01036

   27332   

FOREST CITY

   NC    4/4/2002    4/30/2007    390

01039

   27333   

MT. AIRY

   NC    4/4/2002    4/30/2007    300

01040

   27334   

HOUSTON

   TX    4/4/2002    4/30/2007    180

01042

   27335   

BASTROP

   TX    4/4/2002    4/30/2007    300

01047

   27336   

MORROW

   GA    4/4/2002    4/30/2007    180

01055

   27338   

GARLAND

   TX    4/4/2002    4/30/2007    260

01058

   27339   

MONTROSE

   CO    4/4/2002    4/30/2007    390

01062

   32683   

FRIENDSWOOD

   TX    4/4/2002    4/30/2007    390

01065

   31353   

HOPE

   AR    4/4/2002    4/30/2007    525

01071

   27341   

WOOD RIVER

   IL    4/4/2002    4/30/2007    216

01072

   32684   

TIFTON

   GA    4/4/2002    4/30/2007    98

01074

   27342   

GRENADA

   MS    4/4/2002    4/30/2007    300

01075

   27343   

CLARKSVILLE

   TN    4/4/2002    4/30/2007    300

01076

   27344   

MACON

   GA    4/4/2002    4/30/2007    525

01077

   27345   

TALLAHASSEE

   FL    4/4/2002    4/30/2007    300

01080

   27346   

JOHNSON CITY

   TN    4/4/2002    4/30/2007    300

01081

   27347   

GAINESVILLE

   FL    4/4/2002    4/30/2007    180

01083

   33643   

JAXVL (NORMANDY)

   FL    4/4/2002    4/30/2007    390

01085

   31125   

PORT RICHEY

   FL    4/4/2002    4/30/2007    390

01086

   27348   

ST. CLOUD

   FL    4/4/2002    4/30/2007    300

01088

   27349   

BILOXI

   MS    4/4/2002    4/30/2007    260

01089

   27350   

KIMBALL

   TN    4/4/2002    4/30/2007    300



--------------------------------------------------------------------------------

01097

   27351    ABERDEEN    NC    4/4/2002    4/30/2007    390

01099

   27352    WICHITA    KS    4/4/2002    4/30/2007    216

01103

   27354    HOUSTON    TX    4/4/2002    4/30/2007    180

01105

   27355    SHERWOOD    AR    4/4/2002    4/30/2007    85

01112

   33165    THOMASTON    GA    4/4/2002    4/30/2007    390

01113

   27356    LONDON    KY    4/4/2002    4/30/2007    300

01116

   27357    DUNCAN    OK    4/4/2002    4/30/2007    390

01117

   27358    PLANO    TX    4/4/2002    4/30/2007    180

01118

   27359    BALCH SPRINGS    TX    4/4/2002    4/30/2007    180

01119

   27360    NAPLES    FL    4/4/2002    4/30/2007    180

01120

   27361    GLADSTONE    MO    4/4/2002    4/30/2007    180

01121

   27362    MILLEDGEVILLE    GA    4/4/2002    4/30/2007    180

01125

   27363    NORMAL    IL    4/4/2002    4/30/2007    300

01129

   27364    AUSTIN    TX    4/4/2002    4/30/2007    300

01132

   27365    ASHEBORO    NC    4/4/2002    4/30/2007    390

01137

   27366    HOUSTON    TX    4/4/2002    4/30/2007    180

01138

   31594    MADISON    WI    4/4/2002    4/30/2007    400

01140

   27367    MT. STERLING    KY    4/4/2002    4/30/2007    300

01141

   32685    GREENFIELD    IN    4/4/2002    4/30/2007    390

01142

   27368    SCOTTSBURG    IN    4/4/2002    4/30/2007    85

01144

   27369    YORK    SC    4/4/2002    4/30/2007    525

01148

   27370    WICHITA FALLS    TX    4/4/2002    4/30/2007    390

01149

   27371    THATCHER    AZ    4/4/2002    4/30/2007    180

01153

   32156    MACON    GA    4/4/2002    4/30/2007    390

01155

   27372    LUMBERTON    NC    4/4/2002    4/30/2007    390

01156

   27373    MOORESVILLE    NC    4/4/2002    4/30/2007    390

01160

   27374    AURORA    IN    4/4/2002    4/30/2007    300

01161

   27375    ST. CHARLES    MO    4/4/2002    4/30/2007    260

01163

   33630    ALGIERS    LA    4/4/2002    4/30/2007    390

01164

   27376    COLUMBIA    SC    4/4/2002    4/30/2007    300

01172

   27377    JACKSONVILLE BEACH    FL    4/4/2002    4/30/2007    180

01174

   27378    THOMASVILLE    AL    4/4/2002    4/30/2007    85

01177

   27379    TOWN AND COUNTRY    MO    4/4/2002    4/30/2007    180

01180

   27381    GREENSBURG    IN    4/4/2002    4/30/2007    390

01181

   27382    MARIETTA    GA    4/4/2002    4/30/2007    180

01182

   27383    PALM COAST    FL    4/4/2002    4/30/2007    300

01183

   27384    WEST COLUMBIA    SC    4/4/2002    4/30/2007    390

01185

   27385    AUSTIN    TX    4/4/2002    4/30/2007    180

01186

   27386    LIBERTY    TX    4/4/2002    4/30/2007    180

01193

   27388    MONROE    LA    4/4/2002    4/30/2007    300

01194

   31589    OAK RIDGE    TN    4/4/2002    4/30/2007    390

01197

   27389    ROCKY MOUNT    NC    4/4/2002    4/30/2007    390

01198

   27390    SAN ANTONIO    TX    4/4/2002    4/30/2007    390

01202

   30975    WISCONSIN RAPIDS    WI    4/4/2002    4/30/2007    390



--------------------------------------------------------------------------------

01204

   32165   

LAKE CHARLES

   LA    4/4/2002    4/30/2007    390

01208

   27392   

WHEAT RIDGE

   CO    4/4/2002    4/30/2007    180

01209

   27393   

LINCOLNTON

   NC    4/4/2002    4/30/2007    180

01210

   27395   

NICHOLASVILLE

   KY    4/4/2002    4/30/2007    300

01212

   27396   

SARALAND

   AL    4/4/2002    4/30/2007    300

01215

   27397   

CALHOUN

   GA    4/4/2002    4/30/2007    300

01216

   32164   

CARROLLTON

   TX    4/4/2002    4/30/2007    390

01219

   27399   

JACKSONVILLE

   FL    4/4/2002    4/30/2007    390

01220

   32161   

ORLANDO

   FL    4/4/2002    4/30/2007    390

01221

   27400   

WICHITA

   KS    4/4/2002    4/30/2007    98

01222

   27401   

PENSACOLA

   FL    4/4/2002    4/30/2007    400

01224

   33631   

PENSACOLA

   FL    4/4/2002    4/30/2007    390

01225

   27402   

ORANGE PARK

   FL    4/4/2002    4/30/2007    180

01227

   27403   

MARTINEZ

   GA    4/4/2002    4/30/2007    180

01230

   27404   

SHOW LOW

   AZ    4/4/2002    4/30/2007    390

01236

   27405   

GOLDSBORO

   NC    4/4/2002    4/30/2007    390

01237

   27406   

DUNN

   NC    4/4/2002    4/30/2007    180

01238

   27407   

FAYETTEVILLE

   NC    4/4/2002    4/30/2007    300

01240

   27409   

SIERRA VISTA

   AZ    4/4/2002    4/30/2007    180

01242

   27410   

HENDERSONVILLE

   NC    4/4/2002    4/30/2007    390

01243

   27411   

MARTINSVILLE

   VA    4/4/2002    4/30/2007    300

01244

   27412   

TAYLORS

   SC    4/4/2002    4/30/2007    180

01245

   27413   

LAKELAND

   FL    4/4/2002    4/30/2007    390

01248

   30984   

MEMPHIS

   TN    4/4/2002    4/30/2007    390

01252

   27415   

HIGHLANDS RANCH

   CO    4/4/2002    4/30/2007    180

01253

   27416   

AUSTIN

   TX    4/4/2002    4/30/2007    180

01254

   27417   

BELLMEAD

   TX    4/4/2002    4/30/2007    300

01255

   33464   

LAURINBURG

   NC    4/4/2002    4/30/2007    390

01259

   27418   

CORBIN

   KY    4/4/2002    4/30/2007    390

01261

   27420   

FAYETTEVILLE

   NC    4/4/2002    4/30/2007    180

01263

   27421   

EVANSVILLE

   IN    4/4/2002    4/30/2007    300

01266

   27422   

BATON ROUGE

   LA    4/4/2002    4/30/2007    300

01273

   27423   

FOUNTAIN

   CO    4/4/2002    4/30/2007    390

01279

   27424   

HOUSTON

   TX    4/4/2002    4/30/2007    390

01280

   27425   

GRAND JUNCTION

   CO    4/4/2002    4/30/2007    390

01281

   27426   

SPARTANBURG

   SC    4/4/2002    4/30/2007    180

01284

   27427   

PHENIX CITY

   AL    4/4/2002    4/30/2007    390

01286

   27428   

COLUMBIA

   SC    4/4/2002    4/30/2007    180

01287

   27429   

BURLINGTON

   NC    4/4/2002    4/30/2007    390

01289

   27430   

WILMINGTON

   OH    4/4/2002    4/30/2007    216

01290

   27432   

WILKESBORO

   NC    4/4/2002    4/30/2007    180

01291

   27433   

TUCSON

   AZ    4/4/2002    4/30/2007    260

01292

   27434   

CHRISTIANSBURG

   VA    4/4/2002    4/30/2007    300

01293

   27435   

AUGUSTA

   GA    4/4/2002    4/30/2007    300

01294

   30101   

MARION

   IN    4/4/2002    4/30/2007    260



--------------------------------------------------------------------------------

01297

   27437    CHIEFLAND    FL    4/4/2002    4/30/2007    300

01298

   27438    JACKSONVILLE    NC    4/4/2002    4/30/2007    390

01300

   27439    NEW BERN    NC    4/4/2002    4/30/2007    390

01302

   27440    NORTON    VA    4/4/2002    4/30/2007    216

01304

   32686    WARSAW    IN    4/4/2002    4/30/2007    390

01306

   27441    ALAMOGORDO    NM    4/4/2002    4/30/2007    390

01309

   27442    SALEM    VA    4/4/2002    4/30/2007    300

01310

   27444    TERRE HAUTE    IN    4/4/2002    4/30/2007    300

01311

   27445    COLUMBUS    GA    4/4/2002    4/30/2007    216

01313

   27446    SAN ANTONIO    TX    4/4/2002    4/30/2007    180

01314

   27447    BUFORD    GA    4/4/2002    4/30/2007    390

01318

   27448    KNOXVILLE    TN    4/4/2002    4/30/2007    180

01321

   27449    SMITHFIELD    NC    4/4/2002    4/30/2007    260

01323

   27450    PEORIA    IL    4/4/2002    4/30/2007    260

01326

   27451    GRAND ISLAND    NE    4/4/2002    4/30/2007    180

01327

   27452    MADISON    IN    4/4/2002    4/30/2007    300

01331

   28678    SIDNEY    OH    4/4/2002    4/30/2007    390

01335

   27453    LEXINGTON    VA    4/4/2002    4/30/2007    390

01337

   27454    ELKIN    NC    4/4/2002    4/30/2007    180

01339

   27455    COLUMBIA    SC    4/4/2002    4/30/2007    390

01341

   27456    EVANSVILLE    IN    4/4/2002    4/30/2007    180

01342

   30978    KENNER    LA    4/4/2002    4/30/2007    390

01344

   27457    STAUNTON    VA    4/4/2002    4/30/2007    300

01345

   27458    SOUTH BOSTON    VA    4/4/2002    4/30/2007    390

01346

   27459    OCEAN SPRINGS    MS    4/4/2002    4/30/2007    390

01347

   27460    SAN ANTONIO    TX    4/4/2002    4/30/2007    180

01350

   27461    LYNCHBURG    VA    4/4/2002    4/30/2007    300

01351

   27462    BECKLEY    WV    4/4/2002    4/30/2007    300

01353

   32687    HARAHAN    LA    4/4/2002    4/30/2007    390

01354

   27463    WASHINGTON    NC    4/4/2002    4/30/2007    390

01355

   32159    MOREHEAD CITY    NC    4/4/2002    4/30/2007    390

01357

   27464    SILVER CITY    NM    4/4/2002    4/30/2007    390

01359

   27465    NORTH CHARLESTON    SC    4/4/2002    4/30/2007    180

01362

   27466    DESTIN    FL    4/4/2002    4/30/2007    300

01365

   27467    HUDSON    WI    4/4/2002    4/30/2007    98

01367

   27468    WARNER ROBINS    GA    4/4/2002    4/30/2007    390

01370

   27470    BULLHEAD CITY    AZ    4/4/2002    4/30/2007    390

01372

   27471    RALEIGH    NC    4/4/2002    4/30/2007    260

01373

   27472    DULUTH    GA    4/4/2002    4/30/2007    180

01375

   33461    MARIANNA    FL    4/4/2002    4/30/2007    390

01377

   27473    MCHENRY    IL    4/4/2002    4/30/2007    180

01378

   27474    GOSHEN    IN    4/4/2002    4/30/2007    216

01379

   27475    GREENVILLE    NC    4/4/2002    4/30/2007    300

01382

   27477    GREENWOOD    SC    4/4/2002    4/30/2007    300

01383

   27478    BEAUFORT    SC    4/4/2002    4/30/2007    390



--------------------------------------------------------------------------------

01385    27479    GASTONIA    NC    4/4/2002    4/30/2007    390 01387    32688
   CORAL SPRINGS    FL    4/4/2002    4/30/2007    390 01390    27480   
PINELLAS PARK    FL    4/4/2002    4/30/2007    180 01392    27481    WILMINGTON
   NC    4/4/2002    4/30/2007    390 01396    31126    WEST BARABOO    WI   
4/4/2002    4/30/2007    390 01397    27482    ALBUQUERQUE    NM    4/4/2002   
4/30/2007    390 01399    31848    BEDFORD    VA    4/4/2002    4/30/2007    525
01403    27485    CORNELIA    GA    4/4/2002    4/30/2007    180 01406    27486
   WINCHESTER    VA    4/4/2002    4/30/2007    300 01408    27487   
TALLAHASSEE    FL    4/4/2002    4/30/2007    400 01410    27489    TROY    OH
   4/4/2002    4/30/2007    180 01412    27490    LARAMIE    WY    4/4/2002   
4/30/2007    390 01417    27491    PRESCOTT    AZ    4/4/2002    4/30/2007   
180 01418    27492    O FALLON    IL    4/4/2002    4/30/2007    180 01419   
27493    FORT WAYNE    IN    4/4/2002    4/30/2007    390 01422         ALMA   
MI    4/4/2002    4/30/2007    180 01424    27495    COLONIAL HEIGHTS    VA   
4/4/2002    4/30/2007    300 01425    27496    COLUMBIA CITY    IN    4/4/2002
   4/30/2007    85 01428         MT. PLEASANT    MI    4/4/2002    4/30/2007   
180 01429    27498    FREMONT    OH    4/4/2002    4/30/2007    400 01434   
27500    COLORADO SPRINGS    CO    4/4/2002    4/30/2007    300 01438    31587
   CEDAR CITY    UT    4/4/2002    4/30/2007    390 01439    27501    WASHINGTON
   UT    4/4/2002    4/30/2007    390 01444    27503    JACKSONVILLE    FL   
4/4/2002    4/30/2007    260 01446    27504    RICE LAKE    WI    4/4/2002   
4/30/2007    180 01448    27505    ASHLAND    OH    4/4/2002    4/30/2007    180
01449    32485    MANITOWOC    WI    4/4/2002    4/30/2007    180 01450    27506
   RIPLEY    WV    4/4/2002    4/30/2007    180 01454    27507    QUINCY    IL
   4/4/2002    4/30/2007    390 01455    27508    FORT WORTH    TX    4/4/2002
   4/30/2007    390 01457    30974    RIVERTON    WY    4/4/2002    4/30/2007   
390 01458    27509    FT. OGLETHORPE    GA    4/4/2002    4/30/2007    300 01459
   27510    INDIANAPOLIS    IN    4/4/2002    4/30/2007    390 01461    27511   
ROCK SPRINGS    WY    4/4/2002    4/30/2007    390 01464    27512    CHARLOTTE
   NC    4/4/2002    4/30/2007    180 01465    27513    DANVILLE    VA   
4/4/2002    4/30/2007    390 01466    27514    JACKSBORO    TN    4/4/2002   
4/30/2007    390 01473    27516    MANKATO    MN    4/4/2002    4/30/2007    180
01474    27517    YUMA    AZ    4/4/2002    4/30/2007    390 01477    27518   
SUMMERSVILLE    WV    4/4/2002    4/30/2007    390 01478    27519    SOUTH POINT
   OH    4/4/2002    4/30/2007    260 01479    27520    VALPARAISO    IN   
4/4/2002    4/30/2007    300 01481    27522    HOMEWOOD    AL    4/4/2002   
4/30/2007    390 01484    27523    KANSAS CITY    MO    4/4/2002    4/30/2007   
390



--------------------------------------------------------------------------------

01486    27524   

FARMVILLE

   VA    4/4/2002    4/30/2007    300 01488    27525   

DOUGLASVILLE

   GA    4/4/2002    4/30/2007    390 01491    27526   

INDIANOLA

   IA    4/4/2002    4/30/2007    390 01496    27527   

WATERLOO

   IA    4/4/2002    4/30/2007    390 01498    27528   

GREENSBORO

   NC    4/4/2002    4/30/2007    260 01501    27531   

TAMPA

   FL    4/4/2002    4/30/2007    180 01504    27532   

MIAMISBURG

   OH    4/4/2002    4/30/2007    180 01505    27533   

PIKEVILLE

   KY    4/4/2002    4/30/2007    300 01507    27534   

WICHITA

   KS    4/4/2002    4/30/2007    300 01508    27535   

SHERIDAN

   WY    4/4/2002    4/30/2007    390 01517    27537   

POMPANO BEACH

   FL    4/4/2002    4/30/2007    260 01518    27538   

INDIANAPOLIS

   IN    4/4/2002    4/30/2007    390 01519    27539   

JACKSON

   OH    4/4/2002    4/30/2007    390 01520    27540   

ABERDEEN

   SD    4/4/2002    4/30/2007    98 01523    27541   

GLEN ALLEN

   VA    4/4/2002    4/30/2007    300 01524    27542   

CHESTER

   VA    4/4/2002    4/30/2007    300 01525    27543   

MECHANICSVILLE

   VA    4/4/2002    4/30/2007    300 01528    27544   

CEDAR RAPIDS

   IA    4/4/2002    4/30/2007    390 01529    27545   

YORK

   PA    4/4/2002    4/30/2007    390 01531    27547   

EAST DUNDEE

   IL    4/4/2002    4/30/2007    180 01534    27548   

BISMARCK

   ND    4/4/2002    4/30/2007    180 01535    27549   

SIOUX FALLS

   SD    4/4/2002    4/30/2007    180 01539    27550   

MANSFIELD

   OH    4/4/2002    4/30/2007    180 01540        

SOUTH HAVEN

   MI    4/4/2002    4/30/2007    98 01544    27551   

CLARKSBURG

   WV    4/4/2002    4/30/2007    300 01545    27552   

GRAND FORKS

   ND    4/4/2002    4/30/2007    180 01547    27553   

LAFAYETTE

   IN    4/4/2002    4/30/2007    390 01549    27554   

PHOENIX

   AZ    4/4/2002    4/30/2007    390 01551    27556   

FRANKLIN

   WI    4/4/2002    4/30/2007    260 01554    27557   

STOCKTON

   CA    4/4/2002    4/30/2007    180 01555    27558   

EL CENTRO

   CA    4/4/2002    4/30/2007    180 01556    27559   

ORLAND HILLS

   IL    4/4/2002    4/30/2007    180 01557    27560   

FISHERS

   IN    4/4/2002    4/30/2007    180 01559    27561   

LAS VEGAS

   NV    4/4/2002    4/30/2007    180 01560    27562   

LAS VEGAS

   NV    4/4/2002    4/30/2007    180 01561    27563   

MEMPHIS

   TN    4/4/2002    4/30/2007    180 01562    27564   

COON RAPIDS

   MN    4/4/2002    4/30/2007    180 01563    27565   

LANCASTER

   CA    4/4/2002    4/30/2007    180 01564    27566   

NEW BOSTON

   OH    4/4/2002    4/30/2007    180 01565    27567   

WILLISTON

   ND    4/4/2002    4/30/2007    180 01566    27568   

GOSHEN

   IN    4/4/2002    4/30/2007    180 01567    27569   

DICKINSON

   ND    4/4/2002    4/30/2007    180 01568    27570   

HERMITAGE

   PA    4/4/2002    4/30/2007    180 01570    27572   

AUBURN

   IN    4/4/2002    4/30/2007    390 01572    27573   

VERNAL

   UT    4/4/2002    4/30/2007    390 01574    27574   

BAKERSFIELD

   CA    4/4/2002    4/30/2007    180



--------------------------------------------------------------------------------

01576    27575   

SCHERERVILLE

   IN    4/4/2002    4/30/2007    260 01578    27576   

ROSWELL

   GA    4/4/2002    4/30/2007    390 01580    27577   

INDIANAPOLIS

   IN    4/4/2002    4/30/2007    390 01581    27578   

FARGO

   ND    4/4/2002    4/30/2007    180 01583    27579   

MADERA

   CA    4/4/2002    4/30/2007    180 01584    27580   

LAS VEGAS

   NV    4/4/2002    4/30/2007    180 01585    27581   

NORTH PLATTE

   NE    4/4/2002    4/30/2007    390 01586    27582   

AUSTELL

   GA    4/4/2002    4/30/2007    390 01588    27583   

VICTORVILLE

   CA    4/4/2002    4/30/2007    180 01590    27585   

HIALEAH

   FL    4/4/2002    4/30/2007    180 01591    27586   

HARRISBURG

   PA    4/4/2002    4/30/2007    180 01593        

COLDWATER

   MI    4/4/2002    4/30/2007    390 01594    27588   

HEATH

   OH    4/4/2002    4/30/2007    180 01596    27589   

BOLINGBROOK

   IL    4/4/2002    4/30/2007    180 01598    27590   

PHOENIX

   AZ    4/4/2002    4/30/2007    180 01599    27591   

OVERLAND PARK

   KS    4/4/2002    4/30/2007    260 01601    27593   

CARMEL

   IN    4/4/2002    4/30/2007    180 01602    27594   

SPRINGFIELD

   IL    4/4/2002    4/30/2007    180 01604    27595   

RAPID CITY

   SD    4/4/2002    4/30/2007    300 01605    27596   

PENSACOLA

   FL    4/4/2002    4/30/2007    400 01606    27597   

HIXSON

   TN    4/4/2002    4/30/2007    180 01607    27598   

LEWISTOWN

   PA    4/4/2002    4/30/2007    300 01610    27599   

ROCHESTER

   NY    4/4/2002    4/30/2007    260 01611        

FORT GRATIOT

   MI    4/4/2002    4/30/2007    260 01612    27601   

TUCSON

   AZ    4/4/2002    4/30/2007    390 01613    27602   

HIGH POINT

   NC    4/4/2002    4/30/2007    260 01614    27603   

DURHAM

   NC    4/4/2002    4/30/2007    260 01615    27604   

PITTSBURG

   CA    4/4/2002    4/30/2007    260 01617    27605   

CASPER

   WY    4/4/2002    4/30/2007    390 01618    27606   

MERRILLVILLE

   IN    4/4/2002    4/30/2007    180 01619    27607   

HENRIETTA

   NY    4/4/2002    4/30/2007    260 01623    27609   

WILKES BARRE

   PA    4/4/2002    4/30/2007    400 01624    27610   

BAKERSFIELD

   CA    4/4/2002    4/30/2007    180 01626    27611   

OKLAHOMA CITY

   OK    4/4/2002    4/30/2007    390 01627    27612   

DILWORTH

   MN    4/4/2002    4/30/2007    180 01631    27614   

HAMPTON

   VA    4/4/2002    4/30/2007    180 01632    27615   

ALEXANDRIA

   MN    4/4/2002    4/30/2007    180 01633    27616   

SAINT CLOUD

   MN    4/4/2002    4/30/2007    180 01635    27617   

WAUKESHA

   WI    4/4/2002    4/30/2007    180 01636    27618   

MINOT

   ND    4/4/2002    4/30/2007    180 01636    27618   

MINOT

   ND    4/4/2002    4/30/2007    180 01637    27619   

OMAHA

   NE    4/4/2002    4/30/2007    180 01642        

CHARLOTTE

   MI    4/4/2002    4/30/2007    390 01643    27621   

FOND DU LAC

   WI    4/4/2002    4/30/2007    180 01644    27622   

LEWISBURG

   PA    4/4/2002    4/30/2007    216 01645    27623   

HANFORD

   CA    4/4/2002    4/30/2007    180



--------------------------------------------------------------------------------

01646    27624   

MESA

  

AZ

   4/4/2002    4/30/2007    390 01648    27625   

CARSON CITY

  

NV

   4/4/2002    4/30/2007    180 01649    27626   

JAMESTOWN

  

ND

   4/4/2002    4/30/2007    180 01651    27628   

VALLEJO

  

CA

   4/4/2002    4/30/2007    180 01654    27629   

BAXTER

  

MN

   4/4/2002    4/30/2007    180 01656    27630   

MEADVILLE

  

PA

   4/4/2002    4/30/2007    390 01658    27631   

THOMSON

  

GA

   4/4/2002    4/30/2007    300 01659    27632   

BRIGHTON

  

CO

   4/4/2002    4/30/2007    390 01661    32154   

KINSTON

  

NC

   4/4/2002    4/30/2007    390 01662    27633   

STATESVILLE

  

NC

   4/4/2002    4/30/2007    390 01663    27634   

CLYDE

  

NC

   4/4/2002    4/30/2007    180 01664    27635   

WILSON

  

NC

   4/4/2002    4/30/2007    300 01665    27636   

MUNCIE

  

IN

   4/4/2002    4/30/2007    390 01666    27637   

CHARLOTTE

  

NC

   4/4/2002    4/30/2007    180 01668    27638   

GURNEE

  

IL

   4/4/2002    4/30/2007    260 01669    27639   

EAU CLAIRE

  

WI

   4/4/2002    4/30/2007    390 01670    27640   

WYOMISSING

  

PA

   4/4/2002    4/30/2007    260 01671    27641   

LA VISTA

  

NE

   4/4/2002    4/30/2007    180 01674    27642   

HAGERSTOWN

  

MD

   4/4/2002    4/30/2007    390 01679    27643   

ONALASKA

  

WI

   4/4/2002    4/30/2007    180 01681    27645   

MT. PROSPECT

  

IL

   4/4/2002    4/30/2007    180 01682    27646   

CHESAPEAKE

  

VA

   4/4/2002    4/30/2007    180 01685    27647   

PIERRE

  

SD

   4/4/2002    4/30/2007    98 01686    27648   

MURRAY

  

UT

   4/4/2002    4/30/2007    260 01687    27649   

SUFFOLK

  

VA

   4/4/2002    4/30/2007    300 01688    28679   

VIRGINIA BEACH

  

VA

   4/4/2002    4/30/2007    180 01689    27650   

AURORA

  

CO

   4/4/2002    4/30/2007    180 01690    27651   

DECATUR

  

IL

   4/4/2002    4/30/2007    390 01691    27652   

OVERLAND PARK

  

KS

   4/4/2002    4/30/2007    260 01692    27653   

COLTON

  

CA

   4/4/2002    4/30/2007    180 01693    27654   

REDLANDS

  

CA

   4/4/2002    4/30/2007    180 01696    27655   

FERGUS FALLS

  

MN

   4/4/2002    4/30/2007    180 01697    27656   

ELK GROVE

  

CA

   4/4/2002    4/30/2007    180 01699    27657   

LAYTON

  

UT

   4/4/2002    4/30/2007    260 01700    27660   

POWAY

  

CA

   4/4/2002    4/30/2007    180 01702    27661   

MELBOURNE

  

FL

   4/4/2002    4/30/2007    390 01703    27662   

MARTINSBURG

  

WV

   4/4/2002    4/30/2007    390 01704    27663   

VACAVILLE

  

CA

   4/4/2002    4/30/2007    180 01707    27664   

EAST LIVERPOOL

  

OH

   4/4/2002    4/30/2007    390 01708    27665   

RIVERDALE

  

UT

   4/4/2002    4/30/2007    180 01709    31928   

ANGOLA

  

IN

   4/4/2002    4/30/2007    390 01710    27666   

CLINTON

  

MS

   4/4/2002    4/30/2007    390 01711    27667   

IRONDALE

  

AL

   4/4/2002    4/30/2007    260 01717    27668   

WALDORF

  

MD

   4/4/2002    4/30/2007    260 01718    27669   

FINDLAY

  

OH

   4/4/2002    4/30/2007    390 01719        

BIG RAPIDS

  

MI

   4/4/2002    4/30/2007    390



--------------------------------------------------------------------------------

01720    27670   

SNELLVILLE

  

GA

   4/4/2002    4/30/2007    390 01721    27671   

IOWA CITY

  

IA

   4/4/2002    4/30/2007    180 01723    27672   

DES MOINES

  

IA

   4/4/2002    4/30/2007    390 01725    27673   

TROTWOOD

  

OH

   4/4/2002    4/30/2007    260 01726    27674   

HARRISONBURG

  

VA

   4/4/2002    4/30/2007    180 01728    27675   

ANDERSON

  

IN

   4/4/2002    4/30/2007    260 01730    27677   

TAPPAHANNOCK

  

VA

   4/4/2002    4/30/2007    260 01736    27678   

DOVER

  

DE

   4/4/2002    4/30/2007    180 01737    27679   

VILLA PARK

  

IL

   4/4/2002    4/30/2007    180 01738    32689   

HUTCHINSON

  

MN

   4/4/2002    4/30/2007    390 01739    27680   

WASHINGTON

  

PA

   4/4/2002    4/30/2007    390 01741    27681   

MILFORD

  

DE

   4/4/2002    4/30/2007    390 01742    27682   

TURNERSVILLE

  

NJ

   4/4/2002    4/30/2007    180 01744    27683   

WEBSTER

  

NY

   4/4/2002    4/30/2007    85 01745    31127   

RICHMOND

  

IN

   4/4/2002    4/30/2007    390 01747    27684   

PERRIS

  

CA

   4/4/2002    4/30/2007    260 01748    27685   

CHARLESTON

  

SC

   4/4/2002    4/30/2007    180 01749    27686   

SOMERSWORTH

  

NH

   4/4/2002    4/30/2007    390 01750    27688   

MARION

  

OH

   4/4/2002    4/30/2007    260 01751    27689   

RALEIGH

  

NC

   4/4/2002    4/30/2007    180 01752        

BAY CITY

  

MI

   4/4/2002    4/30/2007    216 01753    27691   

DERRY

  

NH

   4/4/2002    4/30/2007    260 01754        

HOWELL

  

MI

   4/4/2002    4/30/2007    390 01755    27693   

ROHNERT PARK

  

CA

   4/4/2002    4/30/2007    260 01756    27694   

FONTANA

  

CA

   4/4/2002    4/30/2007    180 01757    27695   

HERMANTOWN

  

MN

   4/4/2002    4/30/2007    180 01760    27696   

FOLSOM

  

CA

   4/4/2002    4/30/2007    180 01763    27697   

BLUEFIELD

  

VA

   4/4/2002    4/30/2007    390 01764    27698   

DES MOINES

  

IA

   4/4/2002    4/30/2007    390 01766    31851   

MARIETTA

  

GA

   4/4/2002    4/30/2007    260 01767    27699   

SHALLOTTE

  

NC

   4/4/2002    4/30/2007    390 01768    27700   

OREM

  

UT

   4/4/2002    4/30/2007    390 01773    27702   

NEWPORT NEWS

  

VA

   4/4/2002    4/30/2007    300 01774    27703   

SANFORD

  

NC

   4/4/2002    4/30/2007    180 01776    32481   

WATERTOWN

  

WI

   4/4/2002    4/30/2007    390 01778    30987   

CODY

  

WY

   4/4/2002    4/30/2007    390 01779    27704   

BRIDGEVIEW

  

IL

   4/4/2002    4/30/2007    180 01780    27706   

CHARLOTTESVILLE

  

VA

   4/4/2002    4/30/2007    260 01782    27707   

VIENNA

  

WV

   4/4/2002    4/30/2007    390 01784    27708   

SALEM

  

OR

   4/4/2002    4/30/2007    180 01785    27709   

HUDSON

  

NH

   4/4/2002    4/30/2007    180 01786    27710   

EAGAN

  

MN

   4/4/2002    4/30/2007    180 01788    27711   

SCARBOROUGH

  

ME

   4/4/2002    4/30/2007    180 01789    27712   

LODI

  

CA

   4/4/2002    4/30/2007    180 01790        

MONROE

  

MI

   4/4/2002    4/30/2007    180 01793    27714   

WOODBURN

  

OR

   4/4/2002    4/30/2007    180



--------------------------------------------------------------------------------

01796    27715   

AMHERST

  

NH

   4/4/2002    4/30/2007    390 01798        

CARO

  

MI

   4/4/2002    4/30/2007    390 01800    27717   

GARLAND

  

TX

   4/4/2002    4/30/2007    216 01801    27718   

ARLINGTON

  

TX

   4/4/2002    4/30/2007    300 01802    27719   

TOPEKA

  

KS

   4/4/2002    4/30/2007    560 01804    27720   

FORT WAYNE

  

IN

   4/4/2002    4/30/2007    390 01805    27721   

LA QUINTA

  

CA

   4/4/2002    4/30/2007    180 01807    27722   

WEST BERLIN

  

NJ

   4/4/2002    4/30/2007    260 01810    27723   

FISHKILL

  

NY

   4/4/2002    4/30/2007    390 01811    27724   

NORFOLK

  

VA

   4/4/2002    4/30/2007    180 01812    27725   

WOOSTER

  

OH

   4/4/2002    4/30/2007    390 01814    27726   

ELGIN

  

IL

   4/4/2002    4/30/2007    180 01815    27727   

FRESNO

  

CA

   4/4/2002    4/30/2007    180 01817    31138   

HERMISTON

  

OR

   4/4/2002    4/30/2007    390 01819    27728   

MENOMONIE

  

WI

   4/4/2002    4/30/2007    180 01821    27729   

CHARLOTTE

  

NC

   4/4/2002    4/30/2007    400 01822    33724   

FAJARDO

  

PR

   4/4/2002    4/30/2007    216 01823    27730   

HANOVER

  

PA

   4/4/2002    4/30/2007    390 01824        

YPSILANTI

  

MI

   4/4/2002    4/30/2007    260 01825    27732   

MANASSAS

  

VA

   4/4/2002    4/30/2007    180 01826    27733   

VISALIA

  

CA

   4/4/2002    4/30/2007    180 01828    27734   

STEVENS POINT

  

WI

   4/4/2002    4/30/2007    180 01830    27735   

AUBURN

  

NY

   4/4/2002    4/30/2007    390 01831    27736   

LIVERPOOL

  

NY

   4/4/2002    4/30/2007    180 01832    27737   

CATHEDRAL CITY

  

CA

   4/4/2002    4/30/2007    260 01833    27738   

FREDERICKSBURG

  

VA

   4/4/2002    4/30/2007    180 01834    27739   

GRANTS PASS

  

OR

   4/4/2002    4/30/2007    180 01835    27740   

VESTAL

  

NY

   4/4/2002    4/30/2007    390 01836        

ADRIAN

  

MI

   4/4/2002    4/30/2007    180 01837    27742   

HUMBLE

  

TX

   4/4/2002    4/30/2007    180 01838    27743   

LAS VEGAS

  

NV

   4/4/2002    4/30/2007    180 01839    27744   

ELYRIA

  

OH

   4/4/2002    4/30/2007    180 01840    27746   

MANTECA

  

CA

   4/4/2002    4/30/2007    260 01841    27747   

CHESAPEAKE

  

VA

   4/4/2002    4/30/2007    390 01842    27748   

GREENSBORO

  

NC

   4/4/2002    4/30/2007    390 01844    27749   

TOMS RIVER

  

NJ

   4/4/2002    4/30/2007    180 01845    27750   

COOPER CITY

  

FL

   4/4/2002    4/30/2007    180 01847    27751   

OCALA

  

FL

   4/4/2002    4/30/2007    300 01848    27752   

GLEN ELLYN

  

IL

   4/4/2002    4/30/2007    180 01849    27753   

WINSTON SALEM

  

NC

   4/4/2002    4/30/2007    390 01850    27755   

CHAMBERSBURG

  

PA

   4/4/2002    4/30/2007    300 01851    27756   

NORTH LAUDERDALE

  

FL

   4/4/2002    4/30/2007    180 01852    27757   

WOODBRIDGE

  

VA

   4/4/2002    4/30/2007    180 01853    27758   

HEMET

  

CA

   4/4/2002    4/30/2007    180 01854    33725   

HATILLO(ARECIBO)

  

PR

   4/4/2002    4/30/2007    216



--------------------------------------------------------------------------------

01855    27759   

EDEN PRAIRIE

  

MN

   4/4/2002    4/30/2007    180 01856    27760   

BANGOR

  

ME

   4/4/2002    4/30/2007    180 01857    27761   

MENTOR

  

OH

   4/4/2002    4/30/2007    180 01859    27762   

CALEXICO

  

CA

   4/4/2002    4/30/2007    180 01862    27764   

RIALTO

  

CA

   4/4/2002    4/30/2007    260 01864    27765   

BROOKLYN PARK

  

MN

   4/4/2002    4/30/2007    180 01867    27766   

WESTMINSTER

  

MD

   4/4/2002    4/30/2007    180 01868    27767   

AUBURN

  

ME

   4/4/2002    4/30/2007    180 01869    27768   

MARLTON

  

NJ

   4/4/2002    4/30/2007    180 01871    27769   

WATERTOWN

  

NY

   4/4/2002    4/30/2007    180 01872    27770   

HELENA

  

MT

   4/4/2002    4/30/2007    390 01873    27771   

CRANSTON

  

RI

   4/4/2002    4/30/2007    180 01875    27772   

GLEN BURNIE

  

MD

   4/4/2002    4/30/2007    260 01877    27773   

PORTERVILLE

  

CA

   4/4/2002    4/30/2007    180 01880    27775   

COOS BAY

  

OR

   4/4/2002    4/30/2007    180 01881    27776   

ANTELOPE

  

CA

   4/4/2002    4/30/2007    180 01883    27777   

MONACA

  

PA

   4/4/2002    4/30/2007    180 01884    27778   

DICKSON CITY

  

PA

   4/4/2002    4/30/2007    390 01885    27779   

BUTLER

  

PA

   4/4/2002    4/30/2007    180 01886    27780   

MECHANICSBURG

  

PA

   4/4/2002    4/30/2007    180 01887    27781   

MONTOURSVILLE

  

PA

   4/4/2002    4/30/2007    180 01888    27782   

NORTH LOGAN

  

UT

   4/4/2002    4/30/2007    390 01890    27784   

SALISBURY

  

MD

   4/4/2002    4/30/2007    180 01891    27785   

MANCHESTER

  

CT

   4/4/2002    4/30/2007    180 01892    27786   

HODGKINS

  

IL

   4/4/2002    4/30/2007    400 01893    27787   

BOWIE

  

MD

   4/4/2002    4/30/2007    180 01894    27788   

MEDINA

  

OH

   4/4/2002    4/30/2007    180 01895    27789   

FAIRLAWN

  

OH

   4/4/2002    4/30/2007    180 01897    27790   

ELK GROVE VILLAGE

  

IL

   4/4/2002    4/30/2007    180 01898    27791   

ST. CHARLES

  

IL

   4/4/2002    4/30/2007    400 01899    27792   

RIVERSIDE

  

CA

   4/4/2002    4/30/2007    260 01901    31116   

BUTTE

  

MT

   4/4/2002    4/30/2007    390 01902    27795   

IDAHO FALLS

  

ID

   4/4/2002    4/30/2007    180 01903    27796   

YUBA CITY

  

CA

   4/4/2002    4/30/2007    260 01904    27797   

LEESBURG

  

VA

   4/4/2002    4/30/2007    180 01908    27798   

GREEN BAY

  

WI

   4/4/2002    4/30/2007    180 01909    27799   

NIAGARA FALLS

  

NY

   4/4/2002    4/30/2007    180 01911    27800   

AKRON

  

OH

   4/4/2002    4/30/2007    180 01912    27801   

CORONA

  

CA

   4/4/2002    4/30/2007    180 01913    27802   

BOWLING GREEN

  

OH

   4/4/2002    4/30/2007    390 01914    27803   

HIGHLAND

  

CA

   4/4/2002    4/30/2007    180 01916    27804   

BOCA RATON

  

FL

   4/4/2002    4/30/2007    180 01918    27806   

BELLINGHAM

  

MA

   4/4/2002    4/30/2007    180 01921    27807   

MANAHAWKIN

  

NJ

   4/4/2002    4/30/2007    180 01922    27808   

RANCHO CUCAMONGA

  

CA

   4/4/2002    4/30/2007    260



--------------------------------------------------------------------------------

01923        

COMSTOCK PARK

  

MI

   4/4/2002    4/30/2007    180 01924    31357   

PRESQUE ISLE

  

ME

   4/4/2002    4/30/2007    390 01928        

FLINT

  

MI

   4/4/2002    4/30/2007    180 01931    33160   

RHINELANDER

  

WI

   4/4/2002    4/30/2007    390 01933    27811   

NORTHLAKE

  

IL

   4/4/2002    4/30/2007    260 01935    27812   

JOHNSTOWN

  

PA

   4/4/2002    4/30/2007    180 01938    27813   

BEDFORD PARK

  

IL

   4/4/2002    4/30/2007    180 01939    27814   

BRUNSWICK

  

ME

   4/4/2002    4/30/2007    180 01940    27815   

RENSSELAER

  

NY

   4/4/2002    4/30/2007    180 01941    27816   

GLENDORA

  

CA

   4/4/2002    4/30/2007    260 01942        

HOLLAND

  

MI

   4/4/2002    4/30/2007    180 01943    27818   

LINCOLN

  

NE

   4/4/2002    4/30/2007    390 01949    27819   

FREDONIA

  

NY

   4/4/2002    4/30/2007    180 01951    27820   

ONTARIO

  

OR

   4/4/2002    4/30/2007    390 01952    27821   

FRIDLEY

  

MN

   4/4/2002    4/30/2007    180 01955    27822   

ROCKFORD

  

IL

   4/4/2002    4/30/2007    390 01956    27823   

BILLINGS

  

MT

   4/4/2002    4/30/2007    390 01957    27824   

NAPLES

  

FL

   4/4/2002    4/30/2007    180 01958    27825   

RIO GRANDE

  

TX

   4/4/2002    4/30/2007    300 01959    27826   

MIDDLETOWN

  

NY

   4/4/2002    4/30/2007    300 01960    27828   

TAMPA

  

FL

   4/4/2002    4/30/2007    260 01961    27829   

ALEXANDRIA

  

KY

   4/4/2002    4/30/2007    180 01962    27830   

KOKOMO

  

IN

   4/4/2002    4/30/2007    390 01963    27831   

TURLOCK

  

CA

   4/4/2002    4/30/2007    260 01965    27832   

COUNCIL BLUFFS

  

IA

   4/4/2002    4/30/2007    390 01967    27833   

SPRINGFIELD

  

MA

   4/4/2002    4/30/2007    180 01969    27834   

MIDLOTHIAN

  

VA

   4/4/2002    4/30/2007    180 01970    27836   

HUDSON

  

MA

   4/4/2002    4/30/2007    180 01971    27837   

ROCHESTER

  

MN

   4/4/2002    4/30/2007    390 01972    27838   

LIVERMORE

  

CA

   4/4/2002    4/30/2007    180 01973    27839   

LAKEWOOD

  

NY

   4/4/2002    4/30/2007    180 01976    27840   

ELMIRA

  

NY

   4/4/2002    4/30/2007    400 01977    27841   

BRICK

  

NJ

   4/4/2002    4/30/2007    180 01981    27842   

CALIFORNIA

  

MD

   4/4/2002    4/30/2007    180 01982    27843   

APPLETON

  

WI

   4/4/2002    4/30/2007    390 01983    27844   

CERES

  

CA

   4/4/2002    4/30/2007    260 01985    27845   

LAUREL

  

MD

   4/4/2002    4/30/2007    180 01988    27846   

ROCKLIN

  

CA

   4/4/2002    4/30/2007    260 01991    27847   

BLOOMINGTON

  

IN

   4/4/2002    4/30/2007    180 01992    27848   

UPLAND

  

CA

   4/4/2002    4/30/2007    260 01994    27849   

PLATTSBURGH

  

NY

   4/4/2002    4/30/2007    180 01995    27850   

CHUBBUCK

  

ID

   4/4/2002    4/30/2007    390 01997    27851   

LATHAM

  

NY

   4/4/2002    4/30/2007    180 02001    27853   

FRESNO

  

CA

   4/4/2002    4/30/2007    260 02002    27854   

GILROY

  

CA

   4/4/2002    4/30/2007    180



--------------------------------------------------------------------------------

02003

   27855   

NORTH BRUNSWICK

   NJ    4/4/2002    4/30/2007    260

02004

   27856   

DUBUQUE

   IA    4/4/2002    4/30/2007    390

02005

   27857   

KANNAPOLIS

   NC    4/4/2002    4/30/2007    180

02006

   27858   

LEWISTON

   ID    4/4/2002    4/30/2007    260

02007

   27859   

MOSES LAKE

   WA    4/4/2002    4/30/2007    180

02010

       

NILES

   MI    4/4/2002    4/30/2007    180

02015

   27860   

FAIRFAX

   VA    4/4/2002    4/30/2007    180

02019

   27861   

UNIONTOWN

   PA    4/4/2002    4/30/2007    180

02021

   27862   

RAYNHAM

   MA    4/4/2002    4/30/2007    180

02023

   27863   

LEBANON

   PA    4/4/2002    4/30/2007    180

02025

   27864   

TRACY

   CA    4/4/2002    4/30/2007    180

02026

   33726   

PONCE

   PR    4/4/2002    4/30/2007    300

02027

   27865   

LAVALE

   MD    4/4/2002    4/30/2007    180

02028

   27866   

RIVERSIDE

   CA    4/4/2002    4/30/2007    260

02029

   27867   

MEDFORD

   OR    4/4/2002    4/30/2007    180

02030

   27868   

SONORA

   CA    4/4/2002    4/30/2007    260

02032

   27869   

OXNARD

   CA    4/4/2002    4/30/2007    180

02035

   31847   

GREENVILLE

   OH    4/4/2002    4/30/2007    390

02036

   27870   

SOUTH CHARLESTON

   WV    4/4/2002    4/30/2007    390

02037

   27871   

ABERDEEN

   WA    4/4/2002    4/30/2007    180

02038

   27872   

STERLING

   VA    4/4/2002    4/30/2007    260

02039

   27873   

MERCED

   CA    4/4/2002    4/30/2007    180

02040

   27874   

BURLINGTON

   NJ    4/4/2002    4/30/2007    180

02044

   27875   

CHICO

   CA    4/4/2002    4/30/2007    180

02045

   27876   

WHITE MARSH

   MD    4/4/2002    4/30/2007    180

02046

   27877   

AUGUSTA

   ME    4/4/2002    4/30/2007    390

02048

   27878   

FAIRFIELD

   CA    4/4/2002    4/30/2007    180

02049

   27879   

ALTOONA

   PA    4/4/2002    4/30/2007    300

02050

   27881   

HENDERSON

   NV    4/4/2002    4/30/2007    180

02055

   27882   

CONCORD

   NH    4/4/2002    4/30/2007    390

02056

   27883   

SARATOGA SPRINGS

   NY    4/4/2002    4/30/2007    390

02058

   27884   

RALEIGH

   NC    4/4/2002    4/30/2007    180

02059

   27885   

GREENSBURG

   PA    4/4/2002    4/30/2007    180

02060

   31176   

LEXINGTON

   KY    4/4/2002    4/30/2007    260

02061

       

PLAINWELL

   MI    4/4/2002    4/30/2007    390

02062

       

BENTON HARBOR

   MI    4/4/2002    4/30/2007    180

02063

   27889   

AUSTINTOWN

   OH    4/4/2002    4/30/2007    180

02065

   27890   

KNOXVILLE

   TN    4/4/2002    4/30/2007    390

02066

   27891   

HOUSTON

   TX    4/4/2002    4/30/2007    180

02067

   33727   

MAYAGUEZ

   PR    4/4/2002    4/30/2007    216

02068

   27892   

FAIRLESS HILLS

   PA    4/4/2002    4/30/2007    180

02070

   27893   

ANCHORAGE

   AK    4/4/2002    4/30/2007    260

02071

   27894   

ANCHORAGE

   AK    4/4/2002    4/30/2007    260



--------------------------------------------------------------------------------

02072

   33728   

GUAYAMA

   PR    4/4/2002    4/30/2007    216

02073

   27895   

BROOKLYN

   OH    4/4/2002    4/30/2007    180

02074

   27896   

WASILLA

   AK    4/4/2002    4/30/2007    260

02075

   27897   

BEND

   OR    4/4/2002    4/30/2007    180

02077

   27898   

LAKE ELSINORE

   CA    4/4/2002    4/30/2007    260

02078

   27899   

MARIETTA

   OH    4/4/2002    4/30/2007    180

02079

       

MARQUETTE

   MI    4/4/2002    4/30/2007    180

02080

       

BATTLE CREEK

   MI    4/4/2002    4/30/2007    180

02081

   27902   

CLEARWATER

   FL    4/4/2002    4/30/2007    260

02082

   27903   

CERRITOS

   CA    4/4/2002    4/30/2007    260

02083

   27904   

MORGANTOWN

   WV    4/4/2002    4/30/2007    180

02084

   27905   

BOZEMAN

   MT    4/4/2002    4/30/2007    180

02085

   33729   

ISABELA

   PR    4/4/2002    4/30/2007    216

02086

   27906   

PLANO

   TX    4/4/2002    4/30/2007    260

02087

   27907   

VADNAIS HEIGHTS

   MN    4/4/2002    4/30/2007    180

02088

   27908   

BATAVIA

   NY    4/4/2002    4/30/2007    180

02089

   27909   

BRISTOL

   VA    4/4/2002    4/30/2007    300

02091

   27910   

MIAMI

   FL    4/4/2002    4/30/2007    180

02092

   27911   

OGDENSBURG

   NY    4/4/2002    4/30/2007    180

02093

   27912   

UTICA

   NY    4/4/2002    4/30/2007    180

02094

   27913   

VISTA

   CA    4/4/2002    4/30/2007    180

02095

   27914   

WAREHAM

   MA    4/4/2002    4/30/2007    180

02096

   27915   

WARMINSTER

   PA    4/4/2002    4/30/2007    180

02097

   27916   

HUDSON

   NY    4/4/2002    4/30/2007    180

02098

   27917   

COLUMBUS

   OH    4/4/2002    4/30/2007    180

02099

   27918   

PASO ROBLES

   CA    4/4/2002    4/30/2007    260

02101

   27919   

KENNEWICK

   WA    4/4/2002    4/30/2007    390

02102

       

LUDINGTON

   MI    4/4/2002    4/30/2007    390

02103

   27920   

WALPOLE

   MA    4/4/2002    4/30/2007    180

02104

   27921   

NEWBURGH

   NY    4/4/2002    4/30/2007    180

02106

   27922   

RENO

   NV    4/4/2002    4/30/2007    260

02107

   27923   

LOCKPORT

   NY    4/4/2002    4/30/2007    260

02108

   27924   

MAYS LANDING

   NJ    4/4/2002    4/30/2007    180

02110

   27926   

PARAMOUNT

   CA    4/4/2002    4/30/2007    260

02111

   27927   

BIRMINGHAM

   AL    4/4/2002    4/30/2007    180

02112

   27928   

SCOTTSDALE

   AZ    4/4/2002    4/30/2007    180

02115

   27929   

NEW PHILADELPHIA

   OH    4/4/2002    4/30/2007    390

02116

   27930   

GLENS FALLS

   NY    4/4/2002    4/30/2007    180

02118

   31140   

LUNENBURG

   MA    4/4/2002    4/30/2007    260

02119

   27931   

MILPITAS

   CA    4/4/2002    4/30/2007    260

02120

   27933   

NORWICH

   NY    4/4/2002    4/30/2007    180

02123

   27934   

TEXARKANA

   TX    4/4/2002    4/30/2007    300

02124

   27935   

BEAVERCREEK

   OH    4/4/2002    4/30/2007    180

02125

   27936   

LAKEWOOD

   CO    4/4/2002    4/30/2007    180

02127

   27937   

WAUSAU

   WI    4/4/2002    4/30/2007    180



--------------------------------------------------------------------------------

02129

   27938    CLEARFIELD    PA    4/4/2002    4/30/2007    240

02130

   27940    PORTSMOUTH    NH    4/4/2002    4/30/2007    180

02131

   27941    TOPEKA    KS    4/4/2002    4/30/2007    180

02132

   27942    BATON ROUGE    LA    4/4/2002    4/30/2007    390

02133

   27943    AUSTIN    TX    4/4/2002    4/30/2007    180

02134

   27944    CHARLOTTE    NC    4/4/2002    4/30/2007    180

02136

   27945    CULPEPER    VA    4/4/2002    4/30/2007    300

02137

   27946    DURHAM    NC    4/4/2002    4/30/2007    180

02139

   27947    LYNN    MA    4/4/2002    4/30/2007    180

02140

   27949    NORTH CONWAY    NH    4/4/2002    4/30/2007    390

02141

   27950    PHILADELPHIA    PA    4/4/2002    4/30/2007    180

02142

   31117    SALEM    NH    4/4/2002    4/30/2007    390

02146

   27951    AMSTERDAM    NY    4/4/2002    4/30/2007    180

02147

   27952    MISSOULA    MT    4/4/2002    4/30/2007    180

02150

   27953    SAN DIEGO    CA    4/4/2002    4/30/2007    180

02151

   27954    SUNRISE    FL    4/4/2002    4/30/2007    180

02152

   27955    ALBANY    NY    4/4/2002    4/30/2007    180

02153

   27956    BIDDEFORD    ME    4/4/2002    4/30/2007    180

02154

   27957    DULUTH    GA    4/4/2002    4/30/2007    180

02158

   27958    NORTHBOROUGH    MA    4/4/2002    4/30/2007    180

02159

   27959    OLEAN    NY    4/4/2002    4/30/2007    180

02160

   31139    PETERSBURG    VA    4/4/2002    4/30/2007    525

02161

   27961    PLEASANTON    CA    4/4/2002    4/30/2007    180

02163

   27962    SHELTON    CT    4/4/2002    4/30/2007    180

02166

   27963    EAST SYRACUSE    NY    4/4/2002    4/30/2007    180

02170

   27965    NORWICH    CT    4/4/2002    4/30/2007    180

02171

   27966    PRINCETON    NJ    4/4/2002    4/30/2007    180

02172

   27967    SPRINGDALE    OH    4/4/2002    4/30/2007    180

02174

   27968    WESTFIELD    MA    4/4/2002    4/30/2007    180

02175

   27969    BRANSON WEST    MO    4/4/2002    4/30/2007    390

02176

   27970    JUPITER    FL    4/4/2002    4/30/2007    180

02177

   27971    SAN DIEGO    CA    4/4/2002    4/30/2007    180

02180

   27972    DANVERS    MA    4/4/2002    4/30/2007    216

02184

   27973    SEEKONK    MA    4/4/2002    4/30/2007    260

02185

   27974    SELINSGROVE    PA    4/4/2002    4/30/2007    180

02187

   27975    WENATCHEE    WA    4/4/2002    4/30/2007    180

02190

   27977    WOODLAND    CA    4/4/2002    4/30/2007    216

02194

   27978    ALEXANDRIA    VA    4/4/2002    4/30/2007    180

02195

   27979    HOWELL    NJ    4/4/2002    4/30/2007    180

02196

   27980    PORT ANGELES    WA    4/4/2002    4/30/2007    400

02197

   27981    WARREN    OH    4/4/2002    4/30/2007    260

02199

   27982    ST. CLAIRSVILLE    OH    4/4/2002    4/30/2007    180

02200

   27984    GROTON    CT    4/4/2002    4/30/2007    180

02201

   27985    EL PASO    TX    4/4/2002    4/30/2007    180

02202

   27986    WINDHAM    ME    4/4/2002    4/30/2007    390

02204

   27987    FOREST PARK    IL    4/4/2002    4/30/2007    390



--------------------------------------------------------------------------------

02205    27988    YORK    PA    4/4/2002    4/30/2007    180 02206    27989   
LAGUNA NIGUEL    CA    4/4/2002    4/30/2007    180 02207    27990    MIDVALE   
UT    4/4/2002    4/30/2007    260 02209    27991    ZANESVILLE    OH   
4/4/2002    4/30/2007    180 02210    27993    AMHERST    NY    4/4/2002   
4/30/2007    180 02211    27994    POLAND    OH    4/4/2002    4/30/2007    180
02213    32155    ST. LOUIS    MO    4/4/2002    4/30/2007    260 02214    27995
   COLUMBIA    SC    4/4/2002    4/30/2007    300 02215    27996    DARIEN    IL
   4/4/2002    4/30/2007    180 02221    27998    SPRINGFIELD    MO    4/4/2002
   4/30/2007    300 02222    27999    TEWKSBURY    MA    4/4/2002    4/30/2007
   180 02223    28000    WESTMINSTER    CO    4/4/2002    4/30/2007    260 02225
   28001    WOONSOCKET    RI    4/4/2002    4/30/2007    180 02230    28002   
STATE COLLEGE    PA    4/4/2002    4/30/2007    180 02231    28003    MOLINE   
IL    4/4/2002    4/30/2007    300 02232    28004    BRANFORD    CT    4/4/2002
   4/30/2007    216 02234    28005    ROME    NY    4/4/2002    4/30/2007    300
02237    28006    LEHIGH ACRES    FL    4/4/2002    4/30/2007    300 02238     
   MUSKEGON    MI    4/4/2002    4/30/2007    180 02239    28008    SAN ANTONIO
   TX    4/4/2002    4/30/2007    180 02240    33730    HUMACAO    PR   
4/4/2002    4/30/2007    216 02242    28010    ANAHEIM    CA    4/4/2002   
4/30/2007    180 02244    28011    HUNTINGTON    WV    4/4/2002    4/30/2007   
260 02245    28012    OCEANSIDE    CA    4/4/2002    4/30/2007    180 02247   
28013    CARY    NC    4/4/2002    4/30/2007    260 02249    28014    CHEHALIS
   WA    4/4/2002    4/30/2007    260 02250    28015    CINCINNATI    OH   
4/4/2002    4/30/2007    180 02252    28016    EASTON    PA    4/4/2002   
4/30/2007    400 02255    28017    HAZLETON    PA    4/4/2002    4/30/2007   
300 02257    28018    HOUSTON    TX    4/4/2002    4/30/2007    180 02261   
28020    NORTH KINGSTOWN    RI    4/4/2002    4/30/2007    216 02262    28021   
ONEONTA    NY    4/4/2002    4/30/2007    300 02263    28022    POTTSTOWN    PA
   4/4/2002    4/30/2007    180 02265    28023    SIMPSONVILLE    SC    4/4/2002
   4/30/2007    300 02266    28024    STRONGSVILLE    OH    4/4/2002   
4/30/2007    180 02269    28025    YAKIMA    WA    4/4/2002    4/30/2007    180
02270    28027    DURANGO    CO    4/4/2002    4/30/2007    390 02273        
BURTON    MI    4/4/2002    4/30/2007    260 02274    28029    FOREST LAKE    MN
   4/4/2002    4/30/2007    180 02277    31585    CLOVIS    CA    4/4/2002   
4/30/2007    260 02278    28030    ERIE    PA    4/4/2002    4/30/2007    400
02279    28031    GLEN BURNIE    MD    4/4/2002    4/30/2007    98 02281   
28033    WEST MIFFLIN    PA    4/4/2002    4/30/2007    260 02282    28034   
EAST WINDSOR    CT    4/4/2002    4/30/2007    216 02284    28035    NAUGATUCK
   CT    4/4/2002    4/30/2007    216



--------------------------------------------------------------------------------

02285

   28036   

HERKIMER

  

NY

   4/4/2002    4/30/2007    390

02286

   32852   

CENTEREACH

  

NY

   4/4/2002    4/30/2007    98

02287

   28037   

NEW CASTLE

  

PA

   4/4/2002    4/30/2007    300

02291

   28038   

CHULA VISTA

  

CA

   4/4/2002    4/30/2007    260

02292

   28039   

COVINA

  

CA

   4/4/2002    4/30/2007    260

02295

   28040   

RICHMOND

  

VA

   4/4/2002    4/30/2007    300

02297

   28041   

VALENCIA

  

CA

   4/4/2002    4/30/2007    180

02299

   28042   

CROMWELL

  

CT

   4/4/2002    4/30/2007    216

02300

   31936   

PITTSBURGH

  

PA

   4/4/2002    4/30/2007    390

02306

   28044   

NORTHPORT

  

AL

   4/4/2002    4/30/2007    260

02307

   28045   

SANDY

  

UT

   4/4/2002    4/30/2007    260

02309

   28046   

WEST CHESTER

  

OH

   4/4/2002    4/30/2007    180

02312

   28048   

ROANOKE

  

VA

   4/4/2002    4/30/2007    300

02314

   28049   

WAIPAHU

  

HI

   4/4/2002    4/30/2007    260

02316

   28050   

NORTH OLMSTED

  

OH

   4/4/2002    4/30/2007    180

02317

   28051   

BREMERTON

  

WA

   4/4/2002    4/30/2007    180

02318

   28052   

INDIANA

  

PA

   4/4/2002    4/30/2007    300

02321

   28053   

KAILUA KONA

  

HI

   4/4/2002    4/30/2007    180

02322

   28054   

GERMANTOWN

  

TN

   4/4/2002    4/30/2007    260

02323

   28055   

STOW

  

OH

   4/4/2002    4/30/2007    216

02326

   28056   

HORNELL

  

NY

   4/4/2002    4/30/2007    260

02330

   28057   

ROCHESTER

  

NH

   4/4/2002    4/30/2007    216

02331

   28058   

WATERFORD

  

CT

   4/4/2002    4/30/2007    180

02334

   28059   

LANCASTER

  

PA

   4/4/2002    4/30/2007    300

02335

   28060   

MADISON

  

WI

   4/4/2002    4/30/2007    180

02338

       

TRAVERSE CITY

  

MI

   4/4/2002    4/30/2007    180

02340

   33455   

EPHRATA

  

PA

   4/4/2002    4/30/2007    390

02341

   28063   

QUINCY

  

MA

   4/4/2002    4/30/2007    216

02350

   28064   

WAUSEON

  

OH

   4/4/2002    4/30/2007    85

02354

       

AUBURN HILLS

  

MI

   4/4/2002    4/30/2007    180

02355

   28066   

WILLIAMSVILLE

  

NY

   4/4/2002    4/30/2007    400

02358

       

ALPENA

  

MI

   4/4/2002    4/30/2007    390

02359

   28068   

ASHTABULA

  

OH

   4/4/2002    4/30/2007    400

02360

   28070   

ATLANTA

  

GA

   4/4/2002    4/30/2007    260

02361

   28071   

CANTON

  

OH

   4/4/2002    4/30/2007    180

02362

   28072   

CLEVELAND HEIGHTS

  

OH

   4/4/2002    4/30/2007    216

02366

   28073   

NORTH ATTLEBORO

  

MA

   4/4/2002    4/30/2007    180

02368

   28074   

EAST STROUDSBURG

  

PA

   4/4/2002    4/30/2007    300

02369

   28075   

TILTON

  

NH

   4/4/2002    4/30/2007    260

02370

   28076   

TROY

  

NY

   4/4/2002    4/30/2007    180

02371

   28077   

WALLINGFORD

  

CT

   4/4/2002    4/30/2007    260

02373

   28078   

WARWICK

  

RI

   4/4/2002    4/30/2007    180

02385

   28079   

AUBURN

  

WA

   4/4/2002    4/30/2007    400



--------------------------------------------------------------------------------

02386    28080   

WARE

  

MA

   4/4/2002    4/30/2007    525 02400    28083   

CHILLICOTHE

  

OH

   4/4/2002    4/30/2007    180 02401    28084   

DUARTE

  

CA

   4/4/2002    4/30/2007    180 02403    28085   

PUYALLUP

  

WA

   4/4/2002    4/30/2007    180 02404    28086   

SAN ANTONIO

  

TX

   4/4/2002    4/30/2007    180 02405    28087   

HAMBURG

  

NY

   4/4/2002    4/30/2007    260 02417        

PETOSKEY

  

MI

   4/4/2002    4/30/2007    180 02420    28091   

BELLE VERNON

  

PA

   4/4/2002    4/30/2007    300 02421    28092   

ST. CROIX FALLS

  

WI

   4/4/2002    4/30/2007    180 02423    33731   

CAROLINA

  

PR

   4/4/2002    4/30/2007    216 02426    28093   

COLUMBUS

  

OH

   4/4/2002    4/30/2007    180 02429    28094   

SPRINGFIELD

  

OH

   4/4/2002    4/30/2007    400 02435    28095   

DUNDALK

  

MD

   4/4/2002    4/30/2007    216 02437    28096   

WARRENTON

  

VA

   4/4/2002    4/30/2007    216 02441    28097   

HAMILTON

  

OH

   4/4/2002    4/30/2007    260 02444    28098   

ONEIDA

  

NY

   4/4/2002    4/30/2007    300 02445    28099   

HATFIELD

  

PA

   4/4/2002    4/30/2007    180 02446    28100   

QUAKERTOWN

  

PA

   4/4/2002    4/30/2007    216 02447    28101   

CINCINNATI

  

OH

   4/4/2002    4/30/2007    180 02450    28102   

BELLINGHAM

  

WA

   4/4/2002    4/30/2007    180 02452    31128   

MILWAUKEE

  

WI

   4/4/2002    4/30/2007    240 02455    28103   

GREAT FALLS

  

MT

   4/4/2002    4/30/2007    390 02457    31361   

RANCHO CORDOVA

  

CA

   4/4/2002    4/30/2007    240 02458    28104   

SALINAS

  

CA

   4/4/2002    4/30/2007    216 02459    28105   

SARASOTA

  

FL

   4/4/2002    4/30/2007    216 02469    28106   

LONGVIEW

  

WA

   4/4/2002    4/30/2007    180 02471    28107   

DUBLIN

  

OH

   4/4/2002    4/30/2007    180 02472    28108   

WINSTON SALEM

  

NC

   4/4/2002    4/30/2007    300 02475    28109   

CONYERS

  

GA

   4/4/2002    4/30/2007    300 02476    28686   

COLLEGE PLACE

  

WA

   4/4/2002    4/30/2007    260 02477    28110   

ROSEBURG

  

OR

   4/4/2002    4/30/2007    180 02479    28111   

SAN DIEGO

  

CA

   4/4/2002    4/30/2007    260 02480    28112   

HONESDALE

  

PA

   4/4/2002    4/30/2007    390 02481    28113   

SHAMOKIN

  

PA

   4/4/2002    4/30/2007    300 02482    28114   

MESA

  

AZ

   4/4/2002    4/30/2007    180 02491    28115   

DANVILLE

  

IL

   4/4/2002    4/30/2007    260 02493        

KENTWOOD

  

MI

   4/4/2002    4/30/2007    180 02494    28117   

OCEANSIDE

  

CA

   4/4/2002    4/30/2007    216 02495    28118   

WESTMINSTER

  

CA

   4/4/2002    4/30/2007    216 02496    28119   

BOONE

  

NC

   4/4/2002    4/30/2007    216 02497    28120   

PHILLIPSBURG

  

NJ

   4/4/2002    4/30/2007    216 02501    33733   

BAYAMON

  

PR

   4/4/2002    4/30/2007    300 02504    28121   

KINGSTON

  

NY

   4/4/2002    4/30/2007    390 02505    28122   

MISSOURI CITY

  

TX

   4/4/2002    4/30/2007    180 02506    28123   

RAVENNA

  

OH

   4/4/2002    4/30/2007    180 02507    28124   

SANTA MARIA

  

CA

   4/4/2002    4/30/2007    216



--------------------------------------------------------------------------------

02508

   28125   

BOISE

   ID    4/4/2002    4/30/2007    390

02511

   28127   

AMERICAN FORK

   UT    4/4/2002    4/30/2007    216

02512

   28128   

PHOENIX

   AZ    4/4/2002    4/30/2007    216

02513

   33456   

DAHLONEGA

   GA    4/4/2002    4/30/2007    525

02516

   28129   

RENTON

   WA    4/4/2002    4/30/2007    180

02517

   28130   

SANTA ANA

   CA    4/4/2002    4/30/2007    216

02523

   28131   

BREA

   CA    4/4/2002    4/30/2007    216

02526

   28132   

PORTER RANCH

   CA    4/4/2002    4/30/2007    216

02528

   28133   

MILL HALL

   PA    4/4/2002    4/30/2007    390

02529

   28134   

VIRGINIA BEACH

   VA    4/4/2002    4/30/2007    300

02530

   31597   

RUTLAND

   VT    4/4/2002    4/30/2007    390

02531

   28136   

MOHEGAN LAKE

   NY    4/4/2002    4/30/2007    216

02532

   28137   

BELOIT

   WI    4/4/2002    4/30/2007    300

02533

   28138   

GULF BREEZE

   FL    4/4/2002    4/30/2007    300

02534

   28139   

DOTHAN

   AL    4/4/2002    4/30/2007    300

02535

   31360   

SAINT CLAIR

   PA    4/4/2002    4/30/2007    390

02536

   28140   

TULARE

   CA    4/4/2002    4/30/2007    216

02537

   28141   

REDDING

   CA    4/4/2002    4/30/2007    216

02538

   28142   

EUGENE

   OR    4/4/2002    4/30/2007    216

02539

   28143   

VERADALE

   WA    4/4/2002    4/30/2007    216

02541

   28144   

ALLIANCE

   OH    4/4/2002    4/30/2007    300

02543

   28145   

PITTSTON

   PA    4/4/2002    4/30/2007    216

02544

   28146   

PORTAGE

   IN    4/4/2002    4/30/2007    216

02547

   28147   

MONTICELLO

   NY    4/4/2002    4/30/2007    390

02549

   33632   

SPOKANE

   WA    4/4/2002    4/30/2007    260

02550

   28148   

VANCOUVER

   WA    4/4/2002    4/30/2007    216

02552

   28149   

PORTLAND

   OR    4/4/2002    4/30/2007    216

02553

   28150   

WINDSOR

   CA    4/4/2002    4/30/2007    216

02554

   28151   

AVONDALE

   AZ    4/4/2002    4/30/2007    390

02555

   28152   

NEW CASTLE

   DE    4/4/2002    4/30/2007    216

02556

   28153   

ARROYO GRANDE

   CA    4/4/2002    4/30/2007    216

02557

   28154   

BAKERSFIELD

   CA    4/4/2002    4/30/2007    216

02558

       

STERLING HEIGHTS

   MI    4/4/2002    4/30/2007    216

02559

       

WARREN

   MI    4/4/2002    4/30/2007    216

02561

   28158   

ERIE

   PA    4/4/2002    4/30/2007    216

02563

   28159   

PAOLI

   IN    4/4/2002    4/30/2007    85

02565

   28160   

MADISON HEIGHTS

   VA    4/4/2002    4/30/2007    85

02566

   28161   

CHARLES TOWN

   WV    4/4/2002    4/30/2007    85

02567

       

GRANDVILLE

   MI    4/4/2002    4/30/2007    216

02568

   28163   

PANORAMA CITY

   CA    4/4/2002    4/30/2007    390

02571

   28164   

FEDERAL WAY

   WA    4/4/2002    4/30/2007    216

02572

   28165   

WAVERLY

   OH    4/4/2002    4/30/2007    85

02576

   28166   

NITRO

   WV    4/4/2002    4/30/2007    390

02577

   28167   

HUNT VALLEY

   MD    4/4/2002    4/30/2007    216

02580

   31363   

CLINTON

   NC    4/4/2002    4/30/2007    525

02584

   28169   

TUCKER

   GA    4/4/2002    4/30/2007    216



--------------------------------------------------------------------------------

02586

   28170   

CHEEKTOWAGA

   NY    4/4/2002    4/30/2007    216

02588

   28171   

NORTH VERSAILLES

   PA    4/4/2002    4/30/2007    390

02591

   28172   

PEMBROKE PINES

   FL    4/4/2002    4/30/2007    216

02592

   28173   

NORTH LAS VEGAS

   NV    4/4/2002    4/30/2007    216

02593

   28174   

LAS VEGAS

   NV    4/4/2002    4/30/2007    390

02594

   28175   

LYNNWOOD

   WA    4/4/2002    4/30/2007    216

02595

   31354   

MARYSVILLE

   WA    4/4/2002    4/30/2007    260

02596

   28176   

MT. VERNON

   WA    4/4/2002    4/30/2007    216

02597

   28177   

CRANBERRY

   PA    4/4/2002    4/30/2007    390

02598

   28178   

SACRAMENTO

   CA    4/4/2002    4/30/2007    216

02599

   28179   

SAN ANTONIO

   TX    4/4/2002    4/30/2007    390

02600

   28182   

CHESTERFIELD

   MO    4/4/2002    4/30/2007    216

02603

   28183   

GIBSONIA

   PA    4/4/2002    4/30/2007    525

02604

   28184   

NEWTON

   NJ    4/4/2002    4/30/2007    216

02605

   28185   

GALLIPOLIS

   OH    4/4/2002    4/30/2007    390

02609

   28186   

LAKEWOOD

   CA    4/4/2002    4/30/2007    216

02610

   28187   

LOGAN

   WV    4/4/2002    4/30/2007    300

02611

   28188   

MOUNT PLEASANT

   PA    4/4/2002    4/30/2007    390

02612

   28189   

EL PASO

   TX    4/4/2002    4/30/2007    390

02614

   28190   

TEMPLE

   PA    4/4/2002    4/30/2007    390

02615

   28191   

VALDOSTA

   GA    4/4/2002    4/30/2007    390

02616

   28192   

O FALLON

   MO    4/4/2002    4/30/2007    216

02618

       

COMMERCE

   MI    4/4/2002    4/30/2007    216

02619

       

MIDLAND

   MI    4/4/2002    4/30/2007    216

02621

   28195   

SIMI VALLEY

   CA    4/4/2002    4/30/2007    216

02626

   28196   

LIVE OAK

   FL    4/4/2002    4/30/2007    525

02627

   28197   

TAMPA

   FL    4/4/2002    4/30/2007    216

02628

   28198   

LEXINGTON

   KY    4/4/2002    4/30/2007    390

02633

   28199   

PISCATAWAY

   NJ    4/4/2002    4/30/2007    216

02636

   33166   

HUNTINGTON BEACH

   CA    4/4/2002    4/30/2007    240

02637

   28200   

MONROE

   NY    4/4/2002    4/30/2007    390

02641

   31931   

ALLENTOWN

   PA    4/4/2002    4/30/2007    390

02642

   28202   

APPLE VALLEY

   MN    4/4/2002    4/30/2007    216

02644

       

SAGINAW

   MI    4/4/2002    4/30/2007    216

02645

   28204   

BLACKSTONE

   VA    4/4/2002    4/30/2007    85

02649

   28205   

IRVING

   TX    4/4/2002    4/30/2007    390

02650

   33644   

PHILADELPHIA

   PA    4/4/2002    4/30/2007    98

02651

   28207   

MANVILLE

   NJ    4/4/2002    4/30/2007    216

02658

   28208   

WEST BEND

   WI    4/4/2002    4/30/2007    390

02662

   28210   

COVINGTON

   VA    4/4/2002    4/30/2007    85

02665

   28211   

SLIDELL

   LA    4/4/2002    4/30/2007    390

02666

   28212   

COLUMBUS

   OH    4/4/2002    4/30/2007    216

02667

   28213   

DALLAS

   TX    4/4/2002    4/30/2007    390

02668

   28214   

STURTEVANT

   WI    4/4/2002    4/30/2007    390



--------------------------------------------------------------------------------

02678

   28216   

MISHAWAKA

   IN    4/4/2002    4/30/2007    390

02679

   28217   

ELKHART

   IN    4/4/2002    4/30/2007    390

02680

   28218   

SOUTH BEND

   IN    4/4/2002    4/30/2007    390

02687

   28219   

GREER

   SC    4/4/2002    4/30/2007    390

02688

   28220   

TYLER

   TX    4/4/2002    4/30/2007    390

02690

   28222   

MADISON

   AL    4/4/2002    4/30/2007    390

02692

       

MOUNT CLEMENS

   MI    4/4/2002    4/30/2007    260

02693

       

FENTON

   MI    4/4/2002    4/30/2007    240

02694

   28223   

KIRKWOOD

   MO    4/4/2002    4/30/2007    216

02697

   28224   

ANTIOCH

   CA    4/4/2002    4/30/2007    216

02700

       

WHITE LAKE

   MI    4/4/2002    4/30/2007    216

02703

   28226   

FLORENCE

   SC    4/4/2002    4/30/2007    390

02706

   28227   

HARVEY

   LA    4/4/2002    4/30/2007    390

02712

   28228   

MYRTLE BEACH

   SC    4/4/2002    4/30/2007    390

02713

   28229   

BIRMINGHAM

   AL    4/4/2002    4/30/2007    390

02714

   28230   

SPENCER

   IA    4/4/2002    4/30/2007    525

02715

   28231   

DIBERVILLE

   MS    4/4/2002    4/30/2007    390

02716

   28232   

CEDAR RAPIDS

   IA    4/4/2002    4/30/2007    390

02718

   28233   

HOUSTON

   TX    4/4/2002    4/30/2007    216

02719

   28681   

BRISTOL

   CT    4/4/2002    4/30/2007    216

02721

   31351   

CAYEY

   PR    4/4/2002    4/30/2007    390

02724

   28234   

PASADENA

   TX    4/4/2002    4/30/2007    390

02725

   28235   

LEWIS CENTER

   OH    4/4/2002    4/30/2007    390

02726

   28236   

REYNOLDSBURG

   OH    4/4/2002    4/30/2007    390

02727

   28237   

FLORIDA CITY

   FL    4/4/2002    4/30/2007    390

02728

   28238   

DECATUR

   IL    4/4/2002    4/30/2007    390

02729

   32690   

FORT COLLINS

   CO    4/4/2002    4/30/2007    390

02730

   28239   

TARBORO

   NC    4/4/2002    4/30/2007    525

02735

   32691   

SACRAMENTO

   CA    4/4/2002    4/30/2007    240

02740

   28240   

TAMPA

   FL    4/4/2002    4/30/2007    390

02747

   33162   

WARWICK

   RI    4/4/2002    4/30/2007    390

02751

   28242   

ENGLEWOOD

   CO    4/4/2002    4/30/2007    216

02755

   28243   

BRANDON

   MS    4/4/2002    4/30/2007    390

02756

   33634   

FREDERICK

   MD    4/4/2002    4/30/2007    240

02761

   28244   

POUNDING MILL

   VA    4/4/2002    4/30/2007    525

02764

   28245   

ALTOONA

   IA    4/4/2002    4/30/2007    390

02768

   28246   

MESA

   AZ    4/4/2002    4/30/2007    390

02777

   28248   

SURPRISE

   AZ    4/4/2002    4/30/2007    390

02780

   28250   

CALDWELL

   ID    4/4/2002    4/30/2007    390

02781

   28251   

NAMPA

   ID    4/4/2002    4/30/2007    390

02783

   28252   

LEXINGTON

   KY    4/4/2002    4/30/2007    390

02787

   28253   

INDIANAPOLIS

   IN    4/4/2002    4/30/2007    390

02788

   28254   

BROWNSBURG

   IN    4/4/2002    4/30/2007    390

02789

   28687   

BOYNTON BEACH

   FL    4/4/2002    4/30/2007    390

02793

   28255   

KERNERSVILLE

   NC    4/4/2002    4/30/2007    390

02796

   32692   

OLDSMAR

   FL    4/4/2002    4/30/2007    390



--------------------------------------------------------------------------------

02799

   28256   

CLINTON

   MD    4/4/2002    4/30/2007    216

02803

   28257   

EDMOND

   OK    4/4/2002    4/30/2007    390

02804

   28258   

OKLAHOMA CITY

   OK    4/4/2002    4/30/2007    390

02806

   28259   

BOILING SPRINGS

   SC    4/4/2002    4/30/2007    390

02807

   31115   

HARRISONBURG

   VA    4/4/2002    4/30/2007    525

02808

   28260   

MIDLOTHIAN

   VA    4/4/2002    4/30/2007    390

02809

   28261   

BUCKHANNON

   WV    4/4/2002    4/30/2007    525

02811

   28262   

ATHENS

   GA    4/4/2002    4/30/2007    390

02812

   28263   

ROCHESTER

   MN    4/4/2002    4/30/2007    390

02813

   28264   

MARSHFIELD

   WI    4/4/2002    4/30/2007    390

02814

   28265   

HIALEAH GARDENS

   FL    4/4/2002    4/30/2007    390

02815

   28266   

ROLLING MEADOWS

   IL    4/4/2002    4/30/2007    216

02816

   28267   

NILES

   IL    4/4/2002    4/30/2007    216

02817

   28683   

LANSING

   IL    4/4/2002    4/30/2007    216

02818

   28268   

HAMMOND

   IN    4/4/2002    4/30/2007    216

02819

   28269   

BLUFFTON

   IN    4/4/2002    4/30/2007    525

02821

   28270   

RICHMOND

   VA    4/4/2002    4/30/2007    390

02822

   28271   

WALKER

   LA    4/4/2002    4/30/2007    525

02825

   32484   

OLD BRIDGE

   NJ    4/4/2002    4/30/2007    240

02827

   28272   

CORALVILLE

   IA    4/4/2002    4/30/2007    390

02828

   27267   

MILWAUKEE

   WI    4/4/2002    4/30/2007    216

02830

   30172   

EDDYSTONE

   PA    4/4/2002    4/30/2007    525

02836

   33635   

FUQUAY-VARINA

   NC    4/4/2002    4/30/2007    525

02837

   28273   

LAS VEGAS

   NV    4/4/2002    4/30/2007    390

02838

   28274   

HENDERSON

   NV    4/4/2002    4/30/2007    390

02841

   28276   

LUMBERTON

   NJ    4/4/2002    4/30/2007    216

02842

   31129   

CORONA

   CA    4/4/2002    4/30/2007    240

02843

   28277   

SUMMERFIELD

   FL    4/4/2002    4/30/2007    390

02844

   31932   

HALFMOON

   NY    4/4/2002    4/30/2007    390

02845

   28278   

SILER CITY

   NC    4/4/2002    4/30/2007    525

02846

   28279   

OLIVE BRANCH

   MS    4/4/2002    4/30/2007    390

02847

   28688   

BELLEVUE

   NE    4/4/2002    4/30/2007    390

02853

   28685   

LAPLATA

   MD    4/4/2002    4/30/2007    216

02854

   32158   

LISBON

   CT    4/4/2002    4/30/2007    390

02855

   28281   

SHAWNEE

   KS    4/4/2002    4/30/2007    390

02857

   30979   

KANSAS CITY

   MO    4/4/2002    4/30/2007    390

02859

   32166   

ROCHESTER

   NY    4/4/2002    4/30/2007    390

02860

   28282   

POOLER

   GA    4/4/2002    4/30/2007    390

02862

   30980   

MERIDIAN

   ID    4/4/2002    4/30/2007    390

02864

   28283   

SAN ANTONIO

   TX    4/4/2002    4/30/2007    390

02869

       

LANSING

   MI    4/4/2002    4/30/2007    216

02872

       

BELLEVILLE

   MI    4/4/2002    4/30/2007    216

02873

       

TROY

   MI    4/4/2002    4/30/2007    216

02881

   31933   

KISSIMMEE

   FL    4/4/2002    4/30/2007    260

02882

   27268   

MAPLE GROVE

   MN    4/4/2002    4/30/2007    216



--------------------------------------------------------------------------------

02883

   28285   

PLANO

   TX    4/4/2002    4/30/2007    390

02884

   28680   

LAS VEGAS

   NV    4/4/2002    4/30/2007    390

02889

   28286   

CLINTON

   IA    4/4/2002    4/30/2007    390

02891

   28287   

ODESSA

   TX    4/4/2002    4/30/2007    390

02892

   28288   

PARKER

   CO    4/4/2002    4/30/2007    390

02912

       

TAYLOR

   MI    4/4/2002    4/30/2007    216

02913

   30171   

BOUTTE

   LA    4/4/2002    4/30/2007    525

02914

   28290   

MASSILLON

   OH    4/4/2002    4/30/2007    390

02920

   31358   

ORANGE PARK

   FL    4/4/2002    4/30/2007    390

02921

   30976   

HARRISVILLE

   UT    4/4/2002    4/30/2007    390

02922

   28291   

TUCSON

   AZ    4/4/2002    4/30/2007    390

02923

   28690   

BILLINGS

   MT    4/4/2002    4/30/2007    390

02927

   28684   

WOOD VILLAGE

   OR    4/4/2002    4/30/2007    216

02928

   33734   

GOOSE CREEK

   SC    4/4/2002    4/30/2007    390

02929

   30977   

HOPE MILLS

   NC    4/4/2002    4/30/2007    390

02931

   28292   

FRUITLAND

   MD    4/4/2002    4/30/2007    525

02932

   27269   

KNOXVILLE

   TN    4/4/2002    4/30/2007    390

02933

   28293   

PRINCETON

   WV    4/4/2002    4/30/2007    525

02936

   33171   

MILWAUKEE

   WI    4/4/2002    4/30/2007    240

02937

   30981   

HIBBING

   MN    4/4/2002    4/30/2007    390

02938

   28294   

LAFAYETTE

   LA    4/4/2002    4/30/2007    390

02939

   30173   

RICHLAND

   MS    4/4/2002    4/30/2007    525

02941

   33163   

ALPHARETTA

   GA    4/4/2002    4/30/2007    390

02947

   31130   

VANCOUVER

   WA    4/4/2002    4/30/2007    240

02950

   33174   

PALMDALE

   CA    4/4/2002    4/30/2007    260

02951

   33175   

LANCASTER

   CA    4/4/2002    4/30/2007    260

02952

   28689   

MURRIETA

   CA    4/4/2002    4/30/2007    260

02953

   32693   

SWANSEA

   MA    4/4/2002    4/30/2007    240

02957

   31846   

DETROIT LAKES

   MN    4/4/2002    4/30/2007    180

02958

   31590   

APPLETON

   WI    4/4/2002    4/30/2007    390

02959

       

ROSEVILLE

   MI    4/4/2002    4/30/2007    240

02963

   32694   

CORAL SPRINGS

   FL    4/4/2002    4/30/2007    390

02965

   32069   

NEWINGTON

   CT    4/4/2002    4/30/2007    240

02978

   30990   

FORT WORTH

   TX    4/4/2002    4/30/2007    390

02985

   33173   

FRESNO

   CA    4/4/2002    4/30/2007    240

02990

   31131   

MITCHELL

   SD    4/4/2002    4/30/2007    390

02991

   32695   

CEDAR PARK

   TX    4/4/2002    4/30/2007    390

02992

   32070   

PAINTED POST

   NY    4/4/2002    4/30/2007    525

02993

   30982   

SUGAR LAND

   TX    4/4/2002    4/30/2007    390

02996

   31132   

DALLAS

   TX    4/4/2002    4/30/2007    390

03201

   31133   

MCDONOUGH

   GA    4/4/2002    4/30/2007    390

03205

   31134   

LITHIA SPRINGS

   GA    4/4/2002    4/30/2007    390

03208

   31356   

SPRINGVILLE

   UT    4/4/2002    4/30/2007    390

03209

   27263   

ELK RIVER

   MN    4/4/2002    4/30/2007    216

03210

   32696   

SPRINGFIELD

   IL    4/4/2002    4/30/2007    390

03213

   27270   

CONROE

   TX    4/4/2002    4/30/2007    390



--------------------------------------------------------------------------------

03214

   27271   

SUFFOLK

  

VA

   4/4/2002    4/30/2007    390

03216

   31588   

VIRGINIA BEACH

  

VA

   4/4/2002    4/30/2007    390

03218

   33170   

SPANAWAY

  

WA

   4/4/2002    4/30/2007    260

03220

   33161   

ST GEORGE

  

UT

   4/4/2002    4/30/2007    390

03224

   30983   

GARLAND

  

TX

   4/4/2002    4/30/2007    390

03225

   31135   

ROWLETT

  

TX

   4/4/2002    4/30/2007    390

03226

   31136   

KATY

  

TX

   4/4/2002    4/30/2007    390

03230

   31137   

BRYANT

  

AR

   4/4/2002    4/30/2007    390

03232

   33176   

WEST JORDAN

  

UT

   4/4/2002    4/30/2007    390

03233

   33462   

BEMIDJI

  

MN

   4/4/2002    4/30/2007    390

03239

   33172   

SPRINGFIELD

  

OR

   4/4/2002    4/30/2007    260

03251

   31935   

WASHINGTON COURT HOU

  

OH

   4/4/2002    4/30/2007    390

03255

   32152   

SAVOY

  

IL

   4/4/2002    4/30/2007    390

03259

   32160   

MISSOULA

  

MT

   4/4/2002    4/30/2007    390

03261

   32697   

RICHLAND

  

WA

   4/4/2002    4/30/2007    260

03262

   32698   

CAMBRIDGE

  

OH

   4/4/2002    4/30/2007    390

03267

   31359   

OMAHA

  

NE

   4/4/2002    4/30/2007    390

03271

   31849   

CALERA

  

AL

   4/4/2002    4/30/2007    390

03277

   33735   

RENO

  

NV

   4/4/2002    4/30/2007    390

03282

   32699   

LOGAN

  

OH

   4/4/2002    4/30/2007    390

03283

   32162   

WICHITA

  

KS

   4/4/2002    4/30/2007    390

03286

   32700   

DENTON

  

TX

   4/4/2002    4/30/2007    390

03288

   32486   

BATON ROUGE

  

LA

   4/4/2002    4/30/2007    390

03290

   32701   

KAHULUI

  

HI

   4/4/2002    4/30/2007    240

03291

   33169   

MOUNT OLIVE

  

NJ

   4/4/2002    4/30/2007    240

03296

   33168   

HOUSTON

  

TX

   4/4/2002    4/30/2007    390

03297

   32483   

HOUSTON

  

TX

   4/4/2002    4/30/2007    390

03298

   33465   

KEMAH

  

TX

   4/4/2002    4/30/2007    390

03471

   33636   

KENNESAW

  

GA

   4/4/2002    4/30/2007    390

03472

   33164   

POST FALLS

  

ID

   4/4/2002    4/30/2007    390

03473

   33637   

LAS VEGAS

  

NV

   4/4/2002    4/30/2007    390

03475

   32482   

NORRISTOWN

  

PA

   4/4/2002    4/30/2007    240

03495

   33638   

CLARKSVILLE

  

TN

   4/4/2002    4/30/2007    390

03498

   33639   

BLAINE

  

MN

   4/4/2002    4/30/2007    240

03502

   33640   

HAMILTON

  

OH

   4/4/2002    4/30/2007    260

03514

   33641   

BRADFORD

  

PA

   4/4/2002    4/30/2007    525

03571

   33463   

EVANS

  

GA

   4/4/2002    4/30/2007    390